Exhibit 10.8

MEMBERSHIP INTEREST PURCHASE AGREEMENT

AMONG

[REDACTED]

GASTROENTEROLOGY ANESTHESIA ASSOCIATES, LLC,

[REDACTED]

[REDACTED]

And the other Parties Named Therein

December 1, 2014

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  DEFINITIONS      2  

2.

  ACQUISITION TRANSACTIONS      6     2.1    Purchase and Sale of Company’s
Membership Interests      6     2.2    Acquisition Consideration      7     2.3
   Closing      7     2.4    Deliveries by the Company, the Seller and the
Seller Owner      7     2.5    Delivery by Buyer      7     2.6    Delivery of
Other Documents      8     2.7    Tax Withholding      8     2.8    Acquisition
Consideration Allocation      8  

3.

  REPRESENTATIONS AND WARRANTIES      8     3.1    Representations and
Warranties of the Seller, the Company and the Seller Owner      8     3.2   
Representations and Warranties of Buyer      21     3.3    No Broker      22    
3.4    Non-Waiver      22     3.5    Nature and Survival of Representations,
Warranties and Covenants      22  

4.

  CONDITIONS PRECEDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF BUYER, THE
SELLER, THE COMPANY AND THE SELLER OWNER      22     4.1    Buyer’s Conditions
     22     4.2    The Seller’s, the Owner’s and the Seller Owner’s Conditions
     24  

5.

  OTHER COVENANTS OF THE PARTIES      25     5.1    Restrictive Covenants     
25     5.2    Post-Closing Access for Records Review      27     5.3    Bank
Accounts, Open Checks      28     5.4    At-Will Employees      28     5.5   
Tax Matters      28     5.6    Employee Benefit Matters      30     5.7   
Certain Matters Pending Closing      30     5.8    Exclusivity      31     5.9
   Collection of Accounts Receivable      31  

6.

  INDEMNIFICATION      32     6.1    Tax Indemnity      32     6.2   
Guarantors’ Indemnity for Acts or Omissions      33     6.3    Buyer’s Indemnity
for Act or Omissions      33     6.4    Procedure for Indemnity      33     6.5
   Limitation on Liability      35     6.6    Nature of Payments      36     6.7
   Intentionally Omitted      36     6.8    Adjustments for Insurance      36  
  6.9    Indemnification Provisions Survive Closing      36  

 

i



--------------------------------------------------------------------------------

  6.10    CRH Guaranty      37     6.11    Guarantors Guaranty      37  

7.

  TERMINATION      37     7.1    Termination      37     7.2    Rights on
Termination      37  

8.

  CONFIDENTIALITY      38     8.1    Confidential Information      38     8.2   
Maintenance of Confidentiality by the Seller and the Seller Owner      38    
8.3    Provisions Survive Closing      39  

9.

  MISCELLANEOUS      39     9.1    Public Notice      39     9.2    Expenses   
  39     9.3    Time      39     9.4    Notices      40     9.5    Assignment   
  40     9.6    Further Assurances      40     9.7    Headings      41     9.8
   Integration      41     9.9    No Third Party Beneficiaries      41     9.10
   Modification and Waiver      41     9.11    Governing Law      41     9.12   
Attorneys’ Fees; Remedies      41     9.13    Number; Gender      41     9.14   
Severability      41     9.15    Exhibits and Schedules      42     9.16   
Recitals      42     9.17    No Party Deemed Drafter      42     9.18   
Counterparts      42     9.19    Rules of Construction      42     9.20   
Saturdays, Sundays and Legal Holidays      42     9.21    CRH Guaranty      42  
  9.22    Guarantors’ Guaranty      42  

 

ii



--------------------------------------------------------------------------------

SCHEDULES

[ALL SCHEDULES AND EXHIBITS HAVE BEEN REDACTED]

 

Schedule 1.24

  

CRNAs

Schedule 1.52

  

PSA Contracts

Schedule 2.2.1

  

Designated Accounts and Payment Amounts

Schedule 2.8

  

Acquisition Consideration Allocation

Schedule 3.1.3

  

No Conflicts

Schedule 3.1.6

  

Properties

Schedule 3.1.6.3

  

Leased Real Property

Schedule 3.1.8.1

  

Liabilities or Obligations Not Reflected in Financial Statements

Schedule 3.1.8.2

  

Outstanding Indebtedness, Liens and Defaults

Schedule 3.1.9

  

Real Property

Schedule 3.1.10

  

Licensing Information

Schedule 3.1.11

  

Tax Matters

Schedule 3.1.12

  

Absence of Certain Changes

Schedule 3.1.13

  

Absence of Unusual Transactions

Schedule 3.1.15.1

  

Contracts

Schedule 3.1.15.4

  

Non-Arms-Length Transactions

Schedule 3.1.17

  

Other Employee Benefit Matters

Schedule 3.1.18

  

Absence of Guarantees

Schedule 3.1.20

  

Employees; Independent Contractors

Schedule 3.1.21

  

Insurance

Schedule 3.1.24

  

Dealing with Affiliates

Schedule 3.1.25

  

No Subsidiaries

Schedule 3.1.27

  

Changes in Third-Party Payers

Schedule 4.1.4

  

Consents, Authorizations and Registrations

Schedule 4.1.6

  

Outstanding Indebtedness Paid

Schedule 4.1.10

  

Tail Coverage Insurance

Schedule 5.1.1

  

Exceptions to Non-Competition Covenants

Schedule 5.3

  

Bank Accounts, Open Checks

Schedule 5.4

  

At-Will Employees

EXHIBITS

Exhibit A —

  

Buyer’s Closing Certificate

Exhibit B —

  

Financial Statements

  

INTENTIONALLY DELETED

Exhibit D —

  

Seller’s Closing Certificate

Exhibit E —

  

Form of Assignment of Membership Interest

Exhibit F —

  

Internal Revenue Service Form 8822-B

Exhibit G —

  

Interim Financial Statements

Exhibit H —

  

Accounts Receivable Worksheet

 

 

iii



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (“Agreement”) is entered into and
executed as of December         , 2014, by and among (i) [REDACTED] (“Buyer”),
(ii) [REDACTED] (the “Seller”), (iii) Gastroenterology Anesthesia Associates,
LLC, a Georgia limited liability company (the “Company”), and (iv) [REDACTED]
(the “Seller Owner”). CRH Medical Corporation, a Canadian corporation (“CRH”) is
entering into this Agreement for the purposes of guaranteeing the obligations of
Buyer hereunder. [REDACTED], [REDACTED], and [REDACTED], (“Guarantors”) are
entering into this Agreement for the purposes of guaranteeing the obligations of
Seller hereunder.

RECITALS

A. The Company is engaged in the business of owning and operating a medical
practice specializing in anesthesiology (the “Specialty”) and providing medical
services to patients at certain ambulatory surgical centers (the “Facilities”)
pursuant to certain Agreements for Professional Anesthesia Services between the
Company and such Facilities.

B. Buyer, through its owner, employees and contractors in the State of Georgia,
is licensed to provide medical services to patients in the Specialty in the
State of Georgia.

C. The Seller owns one hundred percent (100%) of the issued and outstanding
membership interests of the Company.

D. The Seller Owner owns one hundred percent (100%) of the issued and
outstanding capital stock of the Seller (the “Seller Stock”).

E. The Seller desires to sell, and Buyer desires to acquire, one hundred percent
(100%) of the issued and outstanding membership interests of the Company, all in
accordance with the terms of this Agreement (the “Acquisition”).

F. Pursuant to an Agreement for the Purchase and Sale of Assets, dated as of the
date hereof and effective immediately following the Closing (the “Other
Acquisition Agreement”), the Company is acquiring certain assets of [REDACTED],
a Florida limited liability company (the “Other Acquisition”), as a result of
which Guarantors will derive substantial benefit.

G. A significant inducement to Buyer entering into this Agreement and the
Company entering into the Other Acquisition Agreement, and consummating the
transactions contemplated hereby and thereby, are the Seller’s and the Seller
Owner’s agreement to be bound by the covenants not to compete and other
restrictive covenants set forth herein and in the Other Acquisition Agreement.

H. CRH, as parent of CRH Medical Corporation, a Delaware corporation, and the
Guarantors will, respectively, derive substantial benefits as a result of the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual benefits to be derived hereby and
the representations, warranties and covenants contained herein and other
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged by the Parties, the Parties hereto agree as follows:

 

1.

DEFINITIONS

In addition to terms defined in the body of this Agreement, each of the
following capitalized terms has the meaning hereinafter provided, for purposes
of this Agreement, the words and terms listed below shall have the following
respective meanings:

(a) “Acquisition” has the meaning set forth in the Recitals.

(b) “Acquisition Consideration” means that amount of purchase price to be paid
to Seller in exchange for the Purchased Interests as set forth in Section 2.2
below.

(c) “Acquisition Consideration Allocation” has the meaning set forth in
Section 2.8.

(d) “Advanced Expenses” has the meaning set forth in Section 5.9.1.

(e) “Agreement” means this Membership Interests Purchase Agreement together with
all exhibits and schedules referenced herein or attached hereto, as the same
shall be amended from time to time in accordance with the terms hereof.

(f) “Accounts Receivable” means all accounts receivable of Company related to
the Business immediately prior to the Closing (other than Post-Closing Accounts
Receivable).

(g) “Authority” means any United States or foreign, national, federal, state,
municipal or local or other government, governmental, regulatory or
administrative authority, agency or commission, or any court, tribunal, or
judicial or arbitral body.

(h) “Billing and Management Services Agreement” means the mutually agreed upon
billing and management services agreement between the Company and CRH
Management.

(i) “Business” means the medical practice presently being conducted by the
Company.

(j) “Business Day” means any day excluding Saturdays, Sundays and any day that
is a legal holiday under the laws of the United States or is a day on which
banking institutions located in Atlanta, Georgia are authorized or required by
law or other governmental action to close.

(k) “Buyer” has the meaning set forth in the Preamble.

(l) “Buyer Closing Certificate” means the certificate of the Officers of Buyer
in the form of Exhibit A attached hereto.

(m) “Buyer Indemnified Parties” has the meaning set forth in Section 6.1.

 

2



--------------------------------------------------------------------------------

(n) “CRH Management” means CRH Anesthesia Management, LLC, a Delaware limited
liability company.

(o) “Charter Documents” means, with respect to any Party, the respective
Articles of Incorporation, Articles of Organization, Bylaws, Operating Agreement
or other applicable governance documents, as amended to date, of such Party.

(p) “Claims” has the meaning set forth in Section 6.2.

(q) “Closing” means the consummation of the Acquisition by, among other things,
the delivery of the purchase and transfer documents and the payment of the
Acquisition Consideration all in accordance with this Agreement.

(r) “Closing Date” means (i) December 1, 2014 (subject to the satisfaction of
all conditions to Closing set forth in Section 4); or (ii) such other date as
the Parties may mutually agree. Unless the Parties otherwise agree in writing,
the Closing shall be deemed effective as of the Effective Time.

(s) “Code” means the U.S. Internal Revenue Code of 1986, as amended,
collectively with any successor law, rules or regulations issued by the United
States Treasury pursuant to the Code or any successor law.

(t) “Collateral Agreements” means any and all of the exhibits to this Agreement
and any and all other agreements, instruments or documents required or expressly
provided under this Agreement to be executed and delivered in connection with
the transactions contemplated by this Agreement.

(u) “Company” has the meaning set forth in the Preamble.

(v) “Company Notes Payable” means that certain (a) Promissory Note by the
Company in the original principal amount of up to $3,000,000 in favor of
[REDACTED]; (b) Promissory Note dated October 31, 2012, by the Company in the
original principal amount of $3,832,400 in favor of [REDACTED]; and (c) that
certain Promissory Note dated October 31, 2012, by the Company in the original
principal amount of $167,600 in favor of [REDACTED].

(w) “Contracts” means all written or oral contracts, agreements, evidences of
indebtedness, guarantees, leases and executory commitments to which the Company
is a party or by which any of the Company’s assets are bound, or otherwise
related to the Business, including, without limitation, the PSA Contracts and
the Management Contract.

(x) “CRNA” means any certified registered nurse anesthetist listed on Schedule
1.24.

(y) “Disclosure Schedules” has the meaning set forth in Section 3.1.

(z) “Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

(aa) “Employee Plan” has the meaning set forth in Section 3.1.16.1.

 

3



--------------------------------------------------------------------------------

(bb) “Employees” has the meaning set forth in Section 3.1.20.

(cc) “ERISA” has the meaning set forth in Section 3.1.16.1.

(dd) “Financial Statements” means the unaudited financial statements of the
Seller for the year ended December 31, 2013, consisting of a balance sheet and
income statement, copies of which are attached hereto as Exhibit B.

(ee) “Fundamental Representations” has the meaning set forth in Section 6.5.2.

(ff) “[REDACTED]” has the meaning set forth in the Recitals.

(gg) “GAAP” means generally accepted accounting principles in the United States
of America, which includes the cash basis of accounting and other comprehensive
bases of accounting.

(hh) “Government Programs” means Medicare and Medicaid programs, TRICARE and any
other federal and state health care reimbursement program.

(ii) “Governmental Regulations” means any and all rules, regulations, orders,
ordinances, and valid and enforceable policies or interpretations of a
governmental body relating or applicable to the Company or its physicians, CRNAs
and other professionals, or to which each or all of them is subject, including,
without limitation, applicable Medicare and Medicaid manuals, coding and
documentation requirements under Government Programs, and Laws.

(jj) “Guarantors” means collectively, [REDACTED], [REDACTED] and [REDACTED].

(kk) “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended and regulations adopted by the U.S. Department of Health and
Human Services pursuant thereto.

(ll) “HITECH” means the Health Information Technology for Economic and Clinical
Health Act of 2009 and regulations adopted pursuant thereto.

(mm) “IPS” means Innovative Practice Strategies, LLC, a Florida limited
liability company.

(nn) “IPS Billing and Management Agreement” means the mutually agreed upon
Billing and Management Services Agreement, to be effective as of the Closing
Date, between CRH Management and IPS.

(oo) “Indebtedness” means all obligations, contingent or otherwise, whether
current or long-term (including, without limitation, the Company Notes Payable),
and also includes capitalized lease obligations, guarantees, endorsements (other
than for collection in the ordinary course of business) or other arrangements
whereby responsibility is assumed for the obligations of others, including any
agreement to purchase or otherwise acquire the obligations of others or any
agreement, contingent or otherwise, to furnish funds for the purchase of goods,
supplies or

 

4



--------------------------------------------------------------------------------

services for the purpose of payment of the obligations of others, other than
accounts or trade payables in the ordinary course of business.

(pp) “Independent Contractors” has the meaning set forth in Section 3.1.20.

(qq) “Knowledge of the Company” means the actual knowledge of the Seller Owner,
[REDACTED], [REDACTED] or [REDACTED], with respect to the matter in question,
and such knowledge as any of the them reasonably should have obtained upon
diligent investigation and inquiry into the matter in question.

(rr) “Law” means all federal, state, local, municipal, foreign, international or
other laws, statutes, constitutions, rules, regulations, ordinances, decrees,
treaties, principle of common law, court decisions, and other pronouncements
having the effect of law of any governmental body or agency.

(ss) “Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, option, lease (including any capitalized
lease) or charge of any kind, whether voluntarily incurred or arising by
operation of law or otherwise, affecting the Purchased Interests, including any
agreement to give or grant any of the foregoing, and the filing of or agreement
to give any financing statement with respect to the Purchased Interests or any
assets of the Company under the Uniform Commercial Code of the State of Florida
or the State of Georgia or the comparable Law of any jurisdiction.

(tt) “Membership Interests” means the membership interests in the Company.

(uu) “Other Acquisition” has the meaning set forth in the Recitals.

(vv) “Other Acquisition Agreement” has the meaning set forth in the Recitals.

(ww) “Parties” means the Company, the Seller, the Seller Owner and Buyer,
collectively, and “Party” means any one of them.

(xx) “Person” means any individual, corporation, association, limited liability
company, partnership (general or limited), trustee or trust, unincorporated
association, or other entity.

(yy) “Plavin Release” means the Settlement Agreement and Release dated as of
October 13, 2014, entered into by Stanford Plavin, M.D., Technical Anesthesia
Strategies & Solutions, LLC, the Company and the other GAA Parties party
thereto.

(zz) “Post-Closing Accounts Receivable” has the meaning set forth in
Section 5.9.

(aaa) “Pre-Closing Accounts Receivable” has the meaning set forth in
Section 5.9.

(bbb) “PSA Contracts” means the various Agreements for Professional Anesthesia
Services between the Company and each Facility (as defined therein) regarding
the provision of Specialty services, all of which agreements are listed on
Schedule 1.52 (as each may be amended

 

5



--------------------------------------------------------------------------------

from time to time hereafter) plus any similar Agreements for Professional
Anesthesia Services entered into by the Company and a Facility after the
Closing.

(ccc) “Purchased Interests” means the Membership Interests of the Company to be
acquired by Buyer from the Seller in connection with the Acquisition
(representing one hundred percent (100%) of all outstanding Membership Interests
of the Company).

(ddd) “Restricted Period” has the meaning set forth in Section 5.1.1.

(eee) “Seller” has the meaning set forth in the Preamble.

(fff) “Seller Owner” has the meaning set forth in the Preamble

(ggg) “Seller’s Closing Certificate” means the certificate of Seller in the form
of Exhibit D attached hereto.

(hhh) “Specialty” has the meaning set forth in the Recitals.

(iii) “Tax(es)” means any and all taxes, fees, levies, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties, fines,
and additions to tax with respect thereto) imposed by any government or taxing
Authority, including, without limitation (i) taxes or other charges on or with
respect to income, franchises, concessions, windfall or other profits, gross
receipts, escheat or unclaimed property, property, sales, use, capital, gains,
capital stock or shares, membership interests or units, payroll, employment,
social security, workers’ compensation, unemployment compensation, or net worth;
(ii) taxes or other charges in the nature of excise, withholding, ad valorem,
stamp, transfer, value added, or gains taxes; and (iii) any liability for
payment of amounts described in clauses (i) and (ii) whether as a result of
transferee liability or otherwise through operation of law, or as a result of
any tax sharing, tax indemnity or tax allocation agreement or any other express
or implied agreement to indemnify any other Person.

(jjj) “Tax Return” means all returns, declarations, reports, statements,
information statements, forms or other documents filed or required to be filed
with respect to any Tax, including all amendments thereto.

(kkk) “Work Product” has the meaning set forth in Section 3.1.26.

[ALL NAMES OF INDIVIDUALS HAVE BEEN REDACTED]

 

2.

ACQUISITION TRANSACTIONS

2.1 Purchase and Sale of Company’s Membership Interests. The Seller hereby
sells, assigns, conveys and transfers to Buyer, and Buyer hereby purchases and
acquires from the Seller, at the Closing and on the terms and subject to the
conditions set forth in this Agreement, all of the Membership Interests of the
Company (hereinafter collectively referred to as the “Purchased Interests”)
which represent one hundred percent (100%) of the issued and outstanding
Membership Interests of the Company. The Seller and Buyer agree that for federal

 

6



--------------------------------------------------------------------------------

income Tax purposes acquisition of the Purchased Interests will be treated as
the acquisition of the assets of the Company.

2.2 Acquisition Consideration.

2.2.1 The aggregate Acquisition Consideration for the Purchased Interests shall
be (U.S.) Four Million Forty-One Thousand Two Hundred Eleven and 74/100 Dollars
($4,041,211.74), which amount, shall be paid to the Seller at the Closing in
immediately available federal funds, to the account hereby designated by the
Seller (including the wiring instructions therefor) as set forth on Schedule
2.2.1.

2.3 Closing. The Closing shall take place on the Closing Date and shall be held
at the offices of Greenberg Traurig, LLP in Atlanta, Georgia or remotely by the
exchange of signed documents by PDF or other electronic means. At the Closing,
all transactions contemplated by this Agreement shall take place
contemporaneously and no such transaction shall be deemed completed or
consummated until all such transactions are completed or consummated.

2.4 Deliveries by the Company, the Seller and the Seller Owner. At and upon the
Closing, the Company, the Seller and the Seller Owner shall deliver or shall
cause to be delivered to Buyer the following:

2.4.1 An Assignment of Membership Interests duly executed by the Seller
transferring the Purchased Interests to Buyer. Such Assignment of Membership
Interests shall be in the form of Exhibit E, attached hereto;

2.4.2 The Seller’s Closing Certificate duly executed by the Seller;

2.4.3 The other agreements, documents and instruments to be delivered to Buyer
in accordance with Section 4.1 hereof;

2.4.4 The books and records of the Company;

2.4.5 Evidence, satisfactory to Buyer, that upon payment at the Closing of all
Indebtedness of the Seller, (including, without limitation, the Company Notes
Payable), all Liens filed against Seller or the Seller’s properties will be
terminated;

2.4.6 Evidence, satisfactory to Buyer, that the Other Acquisition is closing
contemporaneously with but effective immediately following the Closing; and

2.4.7 Executed Internal Revenue Service Form 8822-B, in the form of Exhibit F,
attached hereto.

2.5 Delivery by Buyer. At and upon the Closing, Buyer shall deliver or cause to
be delivered (i) immediately available funds in the aggregate amount of the
Acquisition Consideration as described in Section 2.2 above, and (ii) the
agreements, documents and instruments to be delivered by Buyer in accordance
with Section 4.2 hereof, including, without

 

7



--------------------------------------------------------------------------------

limitation, the Buyer’s Closing Certificate, the Billing and Management Services
Agreement and the IPS Billing and Management Agreement.

2.6 Delivery of Other Documents. Such documents as evidence the satisfaction of
any condition precedent shall have been delivered prior to or at the Closing.
Each Party shall, at the Closing, deliver to the other Parties an acknowledgment
of receipt of such documents upon request by any Party.

2.7 Tax Withholding. Notwithstanding anything herein to the contrary, Buyer or,
if applicable, the Company, shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Person such
amounts required to be deducted and withheld from such Person with respect to
the making of such payment under the Code and the rules and regulations
promulgated thereunder, or any provision of state, local or foreign law relating
to Taxes. To the extent that amounts are so withheld by Buyer or, if applicable,
the Company, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to such Person in respect of which such deduction
and withholding was made by Buyer or, if applicable, the Company. Any sales or
use Tax or stamp Tax related to the sale of the Purchased Interests shall be
payable by the Seller.

2.8 Acquisition Consideration Allocation. Each party hereto agrees (i) that the
Acquisition Consideration will be allocated for all federal and state tax
purposes (including but not limited to, income, excise, sales, use, personal
property and transfer taxes, and otherwise) among the Purchased Assets in
accordance with Schedule 2.8 which is in accordance with Section 1060 of the
Internal Revenue Code, (ii) to file separately a Federal Form 8594 with its
Federal Income Tax Return consistent with such allocation for the tax year in
which the Closing Date occurs, and (iii) that no party will take a position on
any tax returns or filings with any governmental or regulatory authority charged
with the collection of taxes or having jurisdiction over the transaction
contemplated hereunder or in any judicial proceeding, that is in any manner
inconsistent with the terms of the allocation set forth on Schedule 2.8.

 

3.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Seller, the Company and the Seller
Owner. The Seller, the Company and the Seller Owner hereby, jointly and
severally, represent and warrant to Buyer that each of the following
representations and warranties, as supplemented by the disclosure schedules
attached hereto (the “Disclosure Schedules”), are true as of the date of this
Agreement, and unless otherwise expressly set forth herein, as of the Closing.

3.1.1 Organization and Valid Existence.

3.1.1.1 The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia. The
Company has all necessary power, authority and capacity to enter into this
Agreement and the Collateral Agreements and carry out its obligations hereunder
and thereunder, to own, manage and lease its property and assets (including,
without limitation, the property and assets shown in the Financial Statements),
and to carry on the Business as presently conducted by it. True, correct and
complete copies of the Company’s Charter Documents have been delivered to Buyer,

 

8



--------------------------------------------------------------------------------

as well as true, correct and complete copies of the Seller’s minute books and
membership interest transfer records or books, if any. Neither the character of
the Company’s assets nor the nature of the Company’s business as presently
conducted requires the Company to be qualified to transact business as a foreign
entity in any other state or jurisdiction.

3.1.1.2 The Seller is a professional corporation duly organized, validly
existing and in good standing under the laws of the State of Georgia and with
all necessary power, authority and capacity to enter into this Agreement and to
carry out its obligations thereunder.

3.1.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by the Seller, the Company and the Seller Owner and each
such Party has all requisite power and legal capacity to execute, deliver and
perform this Agreement and all Collateral Agreements (to which it is a party)
executed and delivered or to be executed and delivered in connection with the
transactions provided for hereby, to consummate the transactions contemplated
hereby and by the Collateral Agreements, and to perform his, her, or its
obligations hereunder and under the Collateral Agreements. The execution,
delivery and performance by the Company and the Seller of this Agreement and the
Collateral Agreements have been duly and validly approved and authorized by
proper limited liability company or corporate action (including all necessary
member or shareholder approval). This Agreement and each Collateral Agreement to
which the Seller, the Company or the Seller Owner is a party constitutes, or
upon execution and delivery will constitute, the legal, valid and binding
obligation of such Party, enforceable in accordance with its terms, except as
such enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or affecting the rights of creditors generally.

3.1.3 No Conflict. The execution, delivery and performance of this Agreement and
the Collateral Agreements by the Seller, the Company and the Seller Owner do
not, and the consummation by the Seller, the Company and the Seller Owner of the
transactions contemplated hereby will not: (i) conflict with or violate the
Charter Documents of the Seller or the Company; (ii) conflict with or violate
any Laws applicable to the Seller or the Company or by which any of their
respective properties is bound or affected, or give any Authority or other
Person the right to challenge the Acquisition or any of the transactions
contemplated hereunder; (iii) except as set forth on Schedule 3.1.3, result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on any of the properties or assets of the Company, the
Seller or the Business pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Seller or the Company is a party, or by which the Seller
or the Company or any of their respective properties are bound or affected; or
(iv) except as set forth on Schedule 3.1.3, require any consent, approval,
authorization or permit of, or filing with or notification to, any Authority or
other third party. No Person (other than Buyer) has any agreement, option or any
rights capable of becoming an agreement or option for the acquisition of the
Purchased Interests or any Membership Interests.

3.1.4 Capitalization and Ownership of the Company. The Seller owns one hundred
percent (100%) of the issued and outstanding Membership Interests of the

 

9



--------------------------------------------------------------------------------

Company, free and clear of any and all Liens. All such Membership Interests are
duly authorized, validly issued, fully paid and nonassessable and were not
issued in violation of any preemptive or other rights of any Person to acquire
securities of the Company. There are no outstanding subscriptions, options,
convertible securities, rights (preemptive or other), warrants, calls or
agreements relating to any membership interests or other equity interests of the
Company.

3.1.5 Ownership of the Seller. The Seller Owner owns one hundred percent (100%)
of the issued and outstanding capital stock of the Seller free and clear of any
and all Liens. All such membership interests of the Seller are duly authorized,
validly issued, fully paid and nonassessable and were not issued in violation of
any preemptive or other rights of any Person to acquire securities of the
Seller.

3.1.6 Properties. The Company has good and marketable title to, or valid
leasehold interests in or other valid right to use, all its assets (real and
personal) reflected in the Financial Statements or acquired thereafter. All such
assets are free and clear of all Liens, except as set forth in Schedule 3.1.6.

3.1.6.1 Such assets constitute all of the material assets necessary for the
continued operation by Buyer of the Business as currently conducted.

3.1.6.2 The Company has complied with the terms of any leases to which it is a
party and any such lease is in full force and effect.

3.1.6.3 Schedule 3.1.6.3 sets forth a true and complete list of all real
property and interests in real property leased by the Company and the lease
agreements with respect thereto and a true and complete list of all personal
property, equipment and fixtures (other than items having a book value of less
than $500 individually) owned by the Company, all of which personal property,
equipment and fixtures are in good condition and repair, normal wear and tear
excepted.

3.1.7 Financial Statements. The Financial Statements present a true, accurate
and complete statement of the financial condition and assets and liabilities of
the Company, and the results of operations as of the dates shown thereon and
have been prepared in accordance with the cash basis of accounting. The balance
sheets included in the Financial Statements have been prepared on a consistent
basis and fairly present the financial condition of the Company, as of the dates
reflected therein and the statements of revenues and expenses and income
statements, have been prepared on a consistent basis and fairly present the
results of operations for the periods reflected therein and fairly present the
financial condition of the Company, as of the date and for the period specified
therein.

3.1.7.1 Attached as Exhibit G are true and complete copies of the unaudited
balance sheets of the Company as of September 30, 2014, and the related income
statement for the month then ended (the “Interim Financial Statements”). The
Interim Financial Statements are in accordance with the books and records of the
Company, have been prepared on a basis consistent with the Financial Statements
and present fairly in all material respects the

 

10



--------------------------------------------------------------------------------

financial condition of the Company as at the date indicated and the results of
its operations and changes in financial position for the period then ended.

3.1.7.2 The financial books and records of the Company, with respect to the
Business are accurate and complete in all material respects and are maintained
on a basis consistent with preceding years and fairly represent in all material
respects the financial condition of the Company.

3.1.8 Absence of Undisclosed Liabilities; Indebtedness.

3.1.8.1 Except as set forth in Schedule 3.1.8.1, the Company does not have any
debts, liabilities or obligations (absolute, accrued, contingent or otherwise)
including, without limitation, any liability or obligation on account of Taxes
or any governmental charges or penalties, interest or fines which are not fully
reflected or reserved against in the Financial Statements, and the reserves
reflected in the Financial Statements are adequate, appropriate and reasonable.
All amounts payable by the Company under the Plavin Release have been paid in
full.

3.1.8.2 Schedule 3.1.8.2 sets forth (i) the amount of all outstanding
Indebtedness of the Company, (ii) any Lien with respect to such Indebtedness,
and (iii) a list of each instrument or agreement governing such Indebtedness
(true and correct copies of which have been provided to Buyer). No default
exists with respect to or under any such Indebtedness or any instrument or
agreement relating thereto.

3.1.8.3 None of the Seller nor the Seller Owner (nor any affiliate thereof) has
any claim (direct or indirect) against the Company for which the Buyer (or the
Company, after the Closing) could have any liability or which might adversely
affect Buyer’s title to the Purchased Interests, whether arising under any
contract or agreement (regardless of whether written or oral), Law, tort or
otherwise.

3.1.9 Real Property. Except as set forth on Schedule 3.1.9, the Company does not
own or lease any real property, and neither the Seller nor the Seller Owner
owns, directly or indirectly, any real property or interest therein that is used
in connection with the operation of the Business.

3.1.10 Licensing Information. Schedule 3.1.10 contains a complete and accurate
list of all licenses, permits, registrations and approvals (collectively,
“Licenses”) held by the Company and its employed or engaged physicians and CRNAs
(including all provider numbers for the group and the individual providers). The
Company has furnished for review or delivered complete and accurate copies of
all such Licenses to Buyer. The Company and its employed or engaged physicians
and CRNAs, and other clinical personnel, have all Licenses necessary for the
Company to own, operate, use and/or maintain its assets and to conduct the
Business and operations as presently conducted and as expected to be conducted
in the future. All such Licenses are in full force and effect, no proceeding is
pending or, to the Knowledge of the Company, threatened to modify, suspend or
revoke, withdraw, terminate, or otherwise limit any such Licenses, and no
administrative or governmental actions have been taken or, to the Knowledge of
the Company, threatened in connection with the expiration or renewal of such

 

11



--------------------------------------------------------------------------------

Licenses which could adversely affect the ability of the Company to own,
operate, use or maintain any of its assets or to conduct the Business as
presently conducted and as expected to be conducted in the future. With respect
to such Licenses, (i) no violations have occurred that remain uncured, unwaived,
or otherwise unresolved, or are occurring in respect of any such Licenses, and
(ii) no circumstances exist that would prevent or delay the obtaining of any
requisite consent, approval, waiver or other authorization of the transactions
contemplated hereby with respect to such Licenses that by their terms or under
applicable Law may be obtained only after Closing.

3.1.11 Tax Matters. The Company and the Seller has each duly and timely filed
with the appropriate taxing Authorities all Tax Returns required to be filed by
it, and such Tax Returns are complete and accurate in all material respects. All
Taxes due and payable by the Company and the Seller have been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required),
when due, to the applicable Authorities.

3.1.11.1 The 2012 and 2013 federal, state and local Tax Returns of the Seller
and the Company provided to Buyer are true and accurate copies of those filed
with the applicable Authorities, including all amendments thereto, and none of
such Tax Returns have been amended. Except as set forth on Schedule 3.1.11, the
Seller and the Company are not the beneficiary of any extension of time within
which to file any Tax Return or pay any Tax.

3.1.11.2 Neither the Seller nor the Company with respect to the Business has
received from any federal, state, or local taxing Authority any assessment,
reassessment or notice of underpayment of any Taxes (including withholding and
employment Taxes) and no such notice is expected, and no consents extending or
waiving the limitation of time for reassessment of any Taxes or any statute of
limitations related thereto have been filed for any fiscal year. No Tax Return
of the Seller or the Company has been audited or is currently being audited and
there are no pending or, to the Knowledge of the Company, threatened audits,
assessments or other actions for or relating to any liability in respect of
Taxes of the Seller or the Company.

3.1.11.3 The provision made for current and deferred Taxes included in the
Financial Statements, if any, is sufficient for the payment of all accrued and
unpaid Taxes (whether or not disputed), for the period ended the date thereof
and for all periods prior thereto. Since December 31, 2013, the Company has not
incurred any liability for Taxes outside the ordinary course of business
consistent with past custom and practice.

3.1.11.4 The Seller and the Company have not (i) agreed, and is not required, to
make any adjustment under Section 481(a) of the Code (or under any comparable
state or local Tax provision) by reason of a change in accounting method or
otherwise for any taxable period (or portion thereof) ending after the Closing
Date; or (ii) made an election, and is not required, to treat any of its assets
as owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect prior to amendment
by the Tax Equity and Fiscal Responsibility Act of 1982; or (iii) made any of
the foregoing elections and is not required to apply any of the foregoing rules
under any comparable state or local Tax provision.

 

12



--------------------------------------------------------------------------------

3.1.11.5 The Company does not have any liability for Taxes of any Person as
transferee or successor, by contract or otherwise, and is not a party to or
bound by any tax indemnity, tax sharing, tax allocation agreement or similar
arrangements.

3.1.11.6 The Company has not been a member of an affiliated group filing a
consolidated federal income Tax Return.

3.1.11.7 The Company has withheld and paid to a taxing Authority all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.

3.1.11.8 No taxing Authority is asserting or, to the Knowledge of the Company,
threatening to assert a claim against the Company under or as a result of
Section 482 of the Code or any similar provision of any foreign, state or local
Tax law.

3.1.11.9 Neither the Seller nor the Company has entered into any transaction
identified as a “reportable transaction” for purposes of Treasury Regulations
Sections 1.301.6011-4(b).

3.1.11.10 The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion of any taxable period) after the Closing Date as a result of any
(i) closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Tax law); (ii)
installment sale or open transaction disposition occurring on or prior to the
Closing Date; (iii) the cash method of accounting or (iv) prepaid amount
received on or prior to the Closing.

3.1.11.11 Buyer will not be required to deduct and withhold any amount pursuant
to Section 1445(a) of the Code upon the transfer of any cash or property
pursuant to this Agreement. The Company does not have, and has not had, a
permanent establishment in any foreign country and does not engage, and has not
engaged, in a trade or business in any foreign country.

3.1.11.12 The Company is, and has been since its formation, disregarded as an
entity separate from its owner as defined in Treasury Regulation
Section 301.7701-3(b) for federal and state income Tax purposes and has not made
any election to be treated as an association taxable as a corporation.

3.1.12 Absence of Changes. Other than as disclosed on Schedule 3.1.12 since
December 31, 2013, the Company has conducted the Business only in the ordinary
course, consistent with past practice, and there has not been:

3.1.12.1 any change in circumstances that had or might have an adverse effect on
the condition (financial or otherwise), properties, assets, liabilities, rights,
obligations, operations, business or prospects of the Company;

3.1.12.2 change in the Company’s method of accounting;

 

13



--------------------------------------------------------------------------------

3.1.12.3 any damage, destruction, or loss, or other event, development or
condition of any character (whether or not covered by insurance) that had or
might have an adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, rights, obligations, operations, business or
prospects of the Company; or

3.1.12.4 since June 1, 2014, any reduction, or receipt of notice by Company of
any proposed reduction, in the reimbursement rates payable to the Company, for
services provided under the PSA Contracts, from any third-party,
non-governmental, payor or insurer (in-network and out-of-network).

3.1.13 Absence of Unusual Transactions. Since December 31, 2013, except as
contemplated by this Agreement or as set forth on Schedule 3.1.13, the Company
has not:

3.1.13.1 transferred, assigned, sold or otherwise disposed of any assets or
canceled any debts or claims, except in each case in the ordinary and usual
course of business consistent with past practices;

3.1.13.2 incurred or assumed any obligation or liability (fixed or contingent),
except unsecured current obligations and liabilities incurred in the ordinary
and normal course of business consistent with past practices;

3.1.13.3 incurred any Indebtedness;

3.1.13.4 issued, sold, or transferred any of its membership interests, or
issued, granted or delivered any right, option or other commitment for the
issuance of any such capital stock or membership interests;

3.1.13.5 discharged or satisfied any Lien, or paid any obligation or liability
(fixed or contingent) other than in the ordinary and normal course of business
consistent with past practices;

3.1.13.6 acquired any Person or the business or, except in the ordinary course
of business consistent with past practices, the assets of any Person;

3.1.13.7 suffered any operating loss or any extraordinary loss, or waived any
rights of substantial value, or entered into any commitment or transaction not
in the ordinary and usual course of business and consistent with past practices;

3.1.13.8 substantively amended or changed or taken any action to substantively
amend or change its Charter Documents;

3.1.13.9 made any general wage or salary increases or paid any bonus, in respect
of personnel which it employs, other than increases in the ordinary and normal
course of business and consistent with past practices;

 

14



--------------------------------------------------------------------------------

3.1.13.10 subjected to any Lien, granted a security interest in, or otherwise
encumbered the assets of the Company, or any of its other assets or property,
whether tangible or intangible;

3.1.13.11 made any single capital expenditure in excess of $10,000;

3.1.13.12 made any change in any existing election, or made any new election,
with respect to any tax law in any jurisdiction which election could have an
effect on the tax treatment of the Company or the Business;

3.1.13.13 entered into, amended or terminated any material Contract;

3.1.13.14 settled any claim or litigation, or filed any motions, orders, briefs
or settlement agreements in any proceeding before any governmental Authority or
any arbitrator, other than in connection with the Plavin Release;

3.1.13.15 maintained its books of account on a basis inconsistent with prior
periods or made any change in any of its accounting methods or practices;

3.1.13.16 engaged in any one or more activities or transactions outside the
ordinary course of business; or

3.1.13.17 authorized or agreed or otherwise become committed to do any of the
foregoing.

3.1.14 Powers of Attorney. No Person holds any power of attorney from the
Company or the Seller which would permit such Person to take any action which
would adversely affect Buyer’s title to the Purchased Interests or the Company’s
title to its assets following the Closing.

3.1.15 Contracts and Commitments.

3.1.15.1 Set forth in Schedule 3.1.15.1 is a true and complete list of each
Contract with respect to the Company or the Business including, without
limitation, (i) the Management Contract, each PSA Contract and each managed care
payor contract, (ii) each Contract which involves a financial relationship with
the Seller, the Seller Owner or any affiliate thereof (including IPS), (iii)
each Contract which restricts in any manner the Company’s or any affiliate’s
right to compete with any Person, and (iv) each Contract which, if breached,
terminated or allowed to expire could have a material adverse effect on the
Company or the Business.

3.1.15.2 Each of the Contracts is (i) a legal, valid and binding obligation of
the Company and, to the Knowledge of the Company, the other parties thereto,
(ii) in full force and effect and is enforceable in accordance with its terms,
and (iii) in compliance with 42 U.S.C § 1320a-7b and the regulations promulgated
thereunder (i.e., the Federal Anti-Kickback Statute), 42 U.S.C. § 1395nn and the
regulations promulgated thereunder (i.e., the

 

15



--------------------------------------------------------------------------------

Stark Law) and any equivalent state or local laws. The Company has not been
notified or advised by any party thereto of such party’s intention or desire to
terminate or modify any such Contract in any respect. Nor has the Company
received any notice of default in regard to any of the Contracts and there
exists no default or event that with notice or a lapse of time, or both, would
constitute a default under any of the Contracts by Seller of, to the Knowledge
of the Seller, the other parties thereto.

3.1.15.3 Neither the Company nor, to the Knowledge of the Company, any other
party, is in breach of any of the material terms or covenants of any of the
Contracts. True, correct and complete copies of the Contracts, and any
amendments or supplements thereto, have been delivered to Buyer.

3.1.15.4 Except as set forth on Schedule 3.1.15.4, the Company is not a party to
or bound by any Contract, the terms of which were arrived at by or otherwise
reflect less-than-arm’s-length negotiations or bargaining or which contain
payment obligations which compensate Persons for the volume or value of
referrals for goods or services for which payment may be sought under federal or
state health care programs.

3.1.16 Employee Plans.

3.1.16.1 The Company does not maintain or contribute to (and has not maintained
or contributed to), and none of its employees or other personnel participates in
or is a beneficiary of any plan, program or other arrangement providing for
pension, profit sharing, employee pre-tax or after-tax contributions,
retirement, health, disability, life insurance, cafeteria plan, medical expense
reimbursement, dependent care reimbursement, adoption assistance, welfare
benefit, incentive award, compensation, severance, termination pay, deferred
compensation, performance awards, equity or equity-related awards, fringe
benefits, transportation benefits, expense allowances or other employee benefits
or remuneration of any kind (an “Employee Plan”), whether written or unwritten,
funded or unfunded, including without limitation any “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

3.1.16.2 Neither the Company nor any person under common control with the
Company within the meaning of Section 414(b), (c) or (m) of the Code and the
regulations thereunder (each an “ERISA Affiliate”) contributes to nor has
contributed to or been required to contribute to any multiemployer plan (as
defined in Section 3(37) of ERISA) or any other plan subject to Title IV of
ERISA or any other Employee Plan. Neither the Company nor any ERISA Affiliate
has, or could have, any liability (including, without limitation, withdrawal
liability) under any multiemployer plan or any plan subject to Title IV of
ERISA.

3.1.16.3 The Company does not maintain, and has not maintained, a “nonqualified
deferred compensation plan” (as defined under Section 409A(d)(1) of the Code)(a
“Section 409A Plan”).

3.1.17 Other Employee Benefits Matters. Except as set forth on Schedule 3.1.17
hereto, the Company is not a party to any employment agreements or contracts or
other agreements or arrangements providing for employee remuneration or benefit.
There is

 

16



--------------------------------------------------------------------------------

no agreement, policy or practice requiring the Company to make a payment or
provide any other form of compensation or benefit to any person performing
services for the Company upon termination of such services which would not be
payable or provided in the absence of the consummation of this Agreement and no
payment to any person will be characterized as a “parachute payment,” within the
meaning of Section 280G(b)(2) of the Code due in whole or in part to the
transactions contemplated by this Agreement.

3.1.18 Absence of Guarantees. Except as set forth on Schedule 3.1.18 hereto, the
Company has not given or agreed to give, or is not a party to or bound by, any
guaranty of Indebtedness or other obligations of third parties, nor is the
Company otherwise responsible for, or contingently responsible for, any such
Indebtedness or other obligation.

3.1.19 Litigation and Investigations. There is no suit, action, litigation,
arbitration proceeding, governmental, administrative hearing, or other
proceedings (including disciplinary proceedings) including appeals and
applications for review, pending or, to the Knowledge of the Company, threatened
against or relating to the Company (or its employed or engaged physicians and
CRNAs) or the Business or affecting the Company’s properties or Business or the
assets of the Company. There is not presently outstanding against the Company
(or any of its employed or engaged physicians and CRNAs) any adverse judgment,
decrees, injunction, rule or order of any court, governmental department,
commission, agency, instrumentality, arbitrator or other Authority. There is not
currently, and there has not been, any pending or, to the Knowledge of the
Company, threatened investigation with respect to the Company or any of its
affiliates (or any of its employed or engaged physicians or CRNAs).

3.1.20 Employees; Independent Contractors. Set forth on Schedule 3.1.20 are the
names and titles of all personnel employed by the Company (“Employees”),
including rates of remuneration, positions held and date of commencement of
employment. Except as set forth on Schedule 3.1.20, the Company does not have
any liability in respect of former employees (or their dependents). Also set
forth on Schedule 3.1.20 hereto is a complete list of all independent
contractors, subcontractors, and agents (“Independent Contractors”) which are
presently engaged by the Company and an indication of which, if any, of such
Independent Contractors cannot be terminated by the Company on thirty (30) days’
notice or less, without penalty. To the Knowledge of the Company, no Employee or
Independent Contractor has been in violation of any term of any employment
contract, independent contractor agreement, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such Person to be employed or retained by the
Company because of the nature of the business conducted or presently proposed to
be conducted by the Company. To the Knowledge of the Company, no other Employee
or Independent Contractor is or has ever been in violation of any term of any
employment contract, independent contractor agreement, non-disclosure agreement,
non-competition agreement or restrictive covenant relating to the Business,
except for such violations which have been cured prior to the date hereof.

3.1.20.1 As of the date hereof, no Employee or Independent Contractor has given
notice to the Company, nor does the Company otherwise have any Knowledge, that
any such Person intends to terminate his or her employment or independent
contractor relationship with the Company. The Company is in compliance with all
Laws concerning the classification of employees and independent contractors and
has properly

 

17



--------------------------------------------------------------------------------

classified all such persons (including its engaged physicians and CRNAs) for all
purposes and under all applicable Laws.

3.1.20.2 The Company (i) is, and has at all times been, in compliance with all
applicable Laws respecting employment, employment practices, terms and
conditions of employment and wages and hours; (ii) has withheld and reported all
amounts required by Law or by agreement to be withheld and reported from the
wages, salaries and other payments to employees; (iii) is not liable for any
arrears of wages or any Taxes or any penalty for failure to comply with any of
the foregoing; and (iv) is not liable for any payment to any trust or other fund
or to any governmental or administrative Authority, with respect to unemployment
compensation benefits, social security or other benefits for employees (other
than routine payments to be made in the normal course of business and consistent
with past practice). There are no pending, threatened or reasonably anticipated
claims or actions against the Company under any worker’s compensation policy or
long-term disability policy.

3.1.20.3 No work stoppage or labor strike against the Company is pending,
threatened or reasonably anticipated. The Company is not involved in or, to the
Knowledge of the Company, is not threatened with, any labor dispute, grievance,
or litigation relating to labor, safety or discrimination matters involving any
Employee, including, charges of unfair labor practices or discrimination
complaints, which, if adversely determined, would, individually or in the
aggregate, result in material liability to the Company. The Company has not
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act. The Company is not currently, nor has it been in the past, a
party to, or bound by, any collective bargaining agreement or union contract
with respect to its employees and no collective bargaining agreement or union
contract is being negotiated by the Company. The Company has not incurred any
material liability or material obligation under the Worker Adjustment and
Retraining Notification Act or any similar state or local law which remains
unsatisfied.

3.1.21 Insurance. The Company currently has in force the policies of insurance
relating to the Business and its assets set forth on Schedule 3.1.21. Each of
the Company’s employed or engaged physicians and CRNAs maintains professional
liability insurance with no less than $1,000,000/$3,000,000 coverage limits. All
such policies of insurance are in full force and effect and the Company
(including each of its employed or engaged physicians and CRNAs) is not in
default, whether as to the payment of premium or otherwise, under the terms of
any such policy. Such policies (i) constitute insurance for all risks normally
insured against by businesses, entities, and persons in the same line of
Business as the Company (including each of its employed or engaged physicians
and CRNAs), (ii) can be canceled without penalty, and (iii) are sufficient for
compliance with all agreements to which the Company (or any of its employed or
engaged physicians and CRNAs with respect to the Business) is a party. No notice
of cancellation or indication of an intention not to renew any insurance policy
has been received by the Company or to the Knowledge of the Company, any of its
employed or engaged physicians or CRNAs. There are no current and open or known
claims related to the Business or, to the Knowledge of the Company, with respect
to any employed or engaged physician or CRNA, under any such policies. The
Company has not received any written claims made against the Company (or any of
its employed or engaged physicians and CRNAs) nor, to the Knowledge of the
Company are there any events which are reasonably likely

 

18



--------------------------------------------------------------------------------

to give rise to a claim against the Company (or any of its employed or engaged
physicians and CRNAs), whether or not covered by insurance.

3.1.22 Compliance with Environmental Laws. The Company and the Business are in
compliance with all applicable Environmental Laws. The Company is not required
to obtain any permits, licenses and other authorizations for the conduct of the
Business under any federal, state and local laws and the regulations promulgated
thereunder relating to pollution or protection of the environment, including
laws relating to emissions, discharges, releases or threatened releases of
hazardous substances, materials or wastes (collectively, “Hazardous Wastes”)
into the environment (including, without limitation, ambient air, surface water,
ground water, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Wastes (collectively, “Environmental Laws”). There are no pending or,
to the Knowledge of the Company, threatened investigations, actions or
proceedings of any nature involving the Company or the Business or the
properties leased by it or otherwise arising under any Environmental Laws.

3.1.23 Compliance.

3.1.23.1 The Company is not in violation of any Laws, decrees or ordinances
applicable to the Business, the Company or the Purchased Interests, including,
without limitation, any Laws pertaining to any Government Program, HIPAA or
HI-TECH. None of the Company (nor any of its employed or engaged physicians and
CRNAs), the Seller or the Seller Owner has received or entered into any
citations, complaints, consent orders, compliance schedules, or other similar
enforcement orders or received any written notice from any governmental
Authority or any other written notice that would indicate that there is not
currently compliance with all such legal requirements with respect to the
Business, the Company (or any of its employed or engaged physicians and CRNAs)
or the Purchased Interests. No event has occurred which, with either the giving
of notice, the passage of time, or both, would constitute grounds for a
violation, order or deficiency with respect to any of the foregoing. The Company
and any affiliate have not engaged in any activities which are prohibited under
42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn or 31 U.S.C. § 3729-3733 (or other
federal or state statutes related to false or fraudulent claims) or the
regulations promulgated thereunder pursuant to such statutes, or related state
or local statutes or regulations.

3.1.23.2 None of the Company, any of Company’s affiliates nor their respective
representatives, physicians or CRNAs (or other professionals) (i) is currently,
or has ever been, excluded, suspended, debarred, or otherwise ineligible to
participate in any Governmental Program (including Medicare, Medicaid and
Tricare), (ii) has been convicted or indicted of a crime relating to the
provision of health care, or (iii) has been reinstated to participate in any
such governmental program after a period of exclusion, suspension, debarment or
ineligibility.

3.1.23.3 The Company has queried the following databases with respect to each of
its physicians or CRNAs (or other professionals): (a) the General Services
Administration List of Parties Excluded from Federal Programs and (b) the
Department of Health and Human Services, Office of Inspector General, list of
Excluded Individuals and Entities.

 

19



--------------------------------------------------------------------------------

3.1.23.4 Each physician, CRNA and other professional employed or engaged by the
Company maintains status as a participating provider in, and accepts assignment
for payment under, Medicare and Medicaid and participates in each private
reimbursement program, including any health maintenance organization and
preferred provider organization, in which the Company has directed such
individual to participate.

3.1.23.5 The Company compensates professionals providing medical services under
the PSA Contracts in a manner that is commercially reasonable and consistent
with fair market value for services and services actually provided and that does
not vary with, reflect or relate, directly or indirectly, to either the volume
or value of any actual or anticipated referrals to, or other business generated
for, the Facilities. All such compensation arrangements comply with, or do not
violate, applicable laws, regulations and interpretations thereof.

3.1.23.6 All of the Accounts Receivables arose in the ordinary course of the
Company’s Business, in connection with bona fide transactions for medical
services provided by the Company under the PSA Contracts and in compliance with
all applicable Laws.

3.1.24 Dealing with Affiliates. None of the Company, the Seller or the Seller
Owner or any other affiliate of the Company or the Seller has any interest in
any property (whether real, personal or mixed and whether tangible or
intangible) currently used in or pertaining to the Business. Schedule 3.1.24
sets forth a complete list, including the parties, of all oral or written
agreements and arrangements to which the Company is or has been a party, at any
time and to which any one or more of the Seller, the Seller Owner or any other
affiliate of the Company or the Seller or the Seller Owner is also a party.

3.1.25 No Subsidiaries. Except as set forth on Schedule 3.1.25, there is no
corporation, general partnership, limited partnership, limited liability
company, joint venture, association, trust or other entity or organization which
the Company controls, or has controlled, or in which the Company owns or owned
equity interest or any other interests. There are no outstanding contractual
obligations of the Company to acquire any outstanding shares of capital stock or
other ownership interests of any corporation, partnership or other entity.

3.1.26 Intellectual Property. All copyrights, patents, trade secrets,
trademarks, service marks, or other intellectual property or proprietary rights
associated with any ideas, concepts, techniques, inventions, processes or works
of authorship developed or created by any employee or independent contractor
during the course of their performing work for the Company, and any other work
product conceived, created, designed, developed or contributed to by each such
person during the course of his or her employment or engagement with the Company
that relates in any way to the Business (collectively, the “Work Product”)
belongs exclusively to the Company, and such Work Product shall be transferred
to Buyer as of the Closing.

3.1.27 Changes in Third-Party Payors. Except as set forth on Schedule 3.1.27,
none of the Company, the Seller nor the Seller Owner has received notice, nor to
the Knowledge of the Company, is any such notice threatened, that any health
plan, insurance

 

20



--------------------------------------------------------------------------------

company or other third-party payor which is currently doing business with the
Company intends to terminate, limit, restrict or amend in any material respect
its current relationship with the Company or change its current reimbursement
rates or amounts

3.1.28 Release of Claims. Each of the Seller and the Seller Owner represents and
warrants that, as of the Closing, he or it (and its affiliates) has no claims
(direct or indirect) against the Company (either individually or as a member of
the Company or shareholder of the Seller), arising under any contract or
agreement (regardless of whether written or oral), Law, tort or otherwise, other
than his or its rights, if any, under this Agreement and the Collateral
Agreements.

3.1.29 Full Disclosure. No representation or warranty of the Seller, the Company
or the Seller Owner contained herein, or information with respect to the Seller,
the Company or the Seller Owner contained herein, or in any statement,
certificate or other schedule furnished to Buyer by the Seller, the Company or
the Seller Owner pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein not
false or misleading.

3.1.30 Other Acquisition. The Seller, the Company and the Seller Owner
acknowledge and confirm that the purchase price to be paid with respect to the
Other Acquisition pursuant to the Other Acquisition Agreement has been
separately negotiated with the selling party therein. The Seller, the Company
and the Seller Owner further acknowledge and confirm that no representations or
warranties have been made by Buyer or any of its affiliates or representatives
to any of the Seller, the Company or Seller Owner with respect to any purchase
price or other amounts to be paid in connection with the Other Acquisition
Agreement and all decisions of the Seller, the Company and the Seller Owner to
enter into this Agreement and the Collateral Agreements, and to sell the
Purchased Interests pursuant to the terms hereof, have been made based on the
terms hereof and without regard to any expectation or understanding by any of
them as to the amounts being paid pursuant to the Other Acquisition Agreement.

3.2 Representations and Warranties of Buyer. Buyer hereby represents and
warrants to the Seller, the Company and the Seller Owner that each of the
following representations and warranties are true as of the date of this
Agreement, and unless otherwise expressly set forth herein, as of Closing.

3.2.1 Organization and Valid Existence. Buyer is a corporation liability duly
organized, validly existing and in good standing under the laws of the State of
Georgia and has all necessary power, authority and capacity to enter into this
Agreement and carry out its obligations hereunder, to own, manage and lease its
property and assets, and to carry on its business as presently conducted by it.

3.2.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by Buyer and Buyer has all requisite corporate power to
execute and deliver this Agreement and all Collateral Agreements executed and
delivered or to be executed and delivered by it in connection with the
transactions provided for hereby, to consummate the transactions contemplated
hereby and by the Collateral Agreements, and to perform its

 

21



--------------------------------------------------------------------------------

obligations hereunder and under the Collateral Agreements. The execution,
delivery and performance by Buyer of this Agreement and the Collateral
Agreements have been duly and validly authorized by proper corporate action
(including all necessary shareholder approval). This Agreement and each
Collateral Agreement to which Buyer is a party constitutes, or upon execution
and delivery will constitute, the legal, valid and binding obligation of Buyer
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting the rights
of creditors in general.

3.2.3 Absence of Conflicting Agreements. Buyer is not a party to, bound or
affected by or subject to any indenture, mortgage, lease, agreement, instrument,
order, judgment, decree or Law which would be violated, contravened or breached
by, or under which any default would occur, as a result of the execution and
delivery of this Agreement by Buyer or the consummation of any of the
transactions described herein.

3.3 No Broker. Each of the Parties represents and warrants to each other Party
that all negotiations relating to this Agreement and the transactions
contemplated hereby have been carried on among them directly and without the
intervention of any other Person in such manner as to give rise to any valid
claims against any of the Parties for a brokerage commission, finder’s fee or
other like payment.

3.4 Non-Waiver. No investigations made by or on behalf of Buyer at any time
shall have the effect of waiving, diminishing the scope of or otherwise
affecting any representation or warranty made by the Seller, the Company or the
Seller Owner herein or pursuant hereto.

3.5 Nature and Survival of Representations, Warranties and Covenants. All
statements contained in any certificate or other instrument executed and
delivered by or on behalf of a Party pursuant to or in connection with the
transactions described in this Agreement shall be deemed to be made by such
Party hereunder. All representations, warranties, covenants and agreements
contained herein on the part of each of the Parties shall survive the Closing,
the execution and delivery hereunder of transfer instruments and other documents
and payment of all consideration therefor, subject to Section 6.5.2.

 

4.

CONDITIONS PRECEDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF BUYER, THE SELLER,
THE COMPANY AND THE SELLER OWNER

4.1 Buyer’s Conditions. The obligation of Buyer to complete the Acquisition
hereunder shall be subject to the satisfaction of or compliance with, at or
before the Closing, each of the following conditions precedent (each of which is
hereby acknowledged to be inserted for the exclusive benefit of Buyer or its
affiliates and may be waived by Buyer or its affiliates in whole or in part).

4.1.1 Compliance with Agreement. The Seller, the Company and the Seller Owner
shall have performed and complied in all material respects with each of its

 

22



--------------------------------------------------------------------------------

obligations under this Agreement which are to be performed or complied with by
it prior to or at the Closing.

4.1.2 Receipt of Closing Documentation. All documentation relating to the due
authorization and completion of the Acquisition and all actions and proceedings
taken on or prior to the Closing in connection with the performance by the
Seller, the Company or the Seller Owner of their obligations under this
Agreement shall be satisfactory to Buyer and Buyer’s legal counsel, and Buyer
shall have received copies of all such documentation or other evidence as it may
reasonably request in order to establish the consummation of the transactions
described herein and the taking of all appropriate proceedings in connection
therewith in compliance with these conditions, in form (as to certification and
otherwise) and substance satisfactory to Buyer and Buyer’s legal counsel.

4.1.3 Representations and Warranties. The representations and warranties made by
the Seller, the Company and the Seller Owner in this Agreement (disregarding any
qualifiers and materiality exceptions) shall be true and correct as of the
Closing Date with the same force and effect as though such representations and
warranties had been made on the Closing Date, except for changes permitted or
contemplated by this Agreement and except where the failure to be true and
correct, individually or in the aggregate, have not resulted in and would not
reasonably be expected to result in a material adverse effect to the Business or
the Purchased Interests.

4.1.4 Consents, Authorizations and Registrations. All consents, approvals,
orders and authorizations of any Persons or Authorities (or registrations,
declarations, filings or recordings with any such authorities) required in
connection with (i) the completion of any of the transactions described in this
Agreement, (ii) the execution of this Agreement, (iii) the Closing or (iv) the
performance of any of the terms and conditions hereof, as set forth on Schedule
4.1.4, shall have been obtained on or before the Closing.

4.1.5 Other Agreements and Documents. The agreements and documents set forth in
Section 2.4 shall have been executed, certified and/or approved, as applicable,
and originals thereof delivered to Buyer on or before the Closing, and the
Seller, the Company and the Seller Owner shall have otherwise complied with
Section 2.4.

4.1.6 Outstanding Indebtedness Paid. The Seller and the Seller Owner shall have
caused to be paid in full on or before the Closing: (a) any and all of the
Company’s outstanding Indebtedness (including, without limitation, all of the
Company Notes Payable) or have provided payoff letters from the holders of all
of the Company’s outstanding Indebtedness (including, without limitation, all of
the Company Notes Payable), providing that, upon payment of all of the Company’s
outstanding Indebtedness, all Liens filed against the Seller or Seller’s
properties shall be terminated, (b) all of the Company’s obligations with
respect to trade and accounts payable and other operating expenses incurred or
accrued for all periods on or prior to the Closing Date (including compensation
payable to physicians and CRNAs employed or engaged by the Company), and
(c) other liabilities arising from the Company’s conduct of business prior to
the Closing Date, including but not limited to, those set forth on Schedule
4.1.6. On the Closing Date and simultaneously with the Closing, the Company
shall have no Indebtedness and there shall be no Liens on any of the Company’s
assets.

 

23



--------------------------------------------------------------------------------

4.1.7 Litigation. At and upon the Closing, there shall be no litigation,
governmental investigation or proceeding pending or threatened (i) for the
purpose of enjoining or preventing the consummation of any of the transactions
described in this Agreement or otherwise claiming that such consummation is
improper or (ii) which might adversely affect the Company, the Purchased
Interests or the Business after the Closing Date.

4.1.8 Opinion of Counsel. Buyer shall have received an opinion of counsel to the
Company in a form satisfactory to Buyer’s counsel.

4.1.9 Resignation of Medical Director. The Company shall have delivered evidence
reasonably satisfactory to Buyer that the Seller Owner shall have resigned as
the Company’s Medical Director and Manager, without liability to the Company or
Buyer (including any liability for Guaranteed Amounts under the Company’s
Operating Agreement), such resignations to be effective as of the Effective Time
of the Closing.

4.1.10 Tail Coverage Insurance. Buyer shall have received evidence that,
effective as of the Closing Date with the premiums to be paid in full no later
than five (5) days after the Closing Date by Seller, the Company shall have
purchased extended reporting endorsements of five (5) years duration for all
professional liability policies for the full limits of such policies covering
the Company, its physicians and CRNAs (as set forth on Schedule 4.1.10) for
periods prior to the Closing Date and otherwise complying in all respects with
the Company’s existing insurance-related obligations under the Contracts.

4.1.11 Credentialing. Buyer or an affiliate of Buyer shall have completed to its
satisfaction the credentialing process for each of the physicians, CRNAs and
other clinical personnel to be employed or otherwise engaged by Buyer following
the Closing in connection with this Agreement.

4.1.12 Other Acquisition Agreement and Consummation of the Other Acquisition.
The Other Acquisition Agreement, together with the other documentation required
thereunder, shall have been executed and delivered by the parties thereto and
the Other Acquisition shall be consummated contemporaneously herewith but
effective immediately following the consummation hereof.

4.1.13 Financing. Buyer shall have received third party financing in an amount
sufficient to consummate the transactions contemplated hereby and by the Other
Acquisition Agreement on terms acceptable to Buyer.

4.1.14 Due Diligence. Buyer shall have completed its due diligence review of the
Company with results reasonably satisfactory to Buyer.

4.1.15 Approval of Boards of Directors. The execution, delivery and performance
of this Agreement and the Collateral Agreements shall have been approved by
Buyer’s sole stockholder and director and the Board of Directors of CRH.

4.2 The Seller’s, the Owner’s and the Seller Owner’s Conditions. The obligations
of the Seller, the Company and the Seller Owner to complete the Acquisition
hereunder shall be subject to the satisfaction of or compliance with, at or
before the Closing, of

 

24



--------------------------------------------------------------------------------

each of the following conditions precedent (each of which is hereby acknowledged
to be inserted for the exclusive benefit of the Seller Owner and the Seller and
may be waived by them in whole or in part).

4.2.1 Receipt of Closing Documentation. All documentation relating to the due
authorization and completion of the Acquisition and all actions and proceedings
taken on or prior to the Closing in connection with the performance by Buyer of
its obligations under this Agreement shall be satisfactory to the Seller and the
Seller’s legal counsel, and the Seller shall have received copies of all such
documentation or other evidence as they may reasonably request in order to
establish the consummation of the transactions described herein and the taking
of all appropriate proceedings in connection therewith in compliance with these
conditions, in form (as to certification and otherwise) and substance
satisfactory to the Seller and the Seller’s legal counsel.

4.2.2 Other Acquisition Agreement and Consummation of the Other Acquisition. The
Other Acquisition Agreement, together with the other documentation required
thereunder, shall have been executed and delivered by the parties thereto and
the Other Acquisition shall be consummated contemporaneously herewith but
effective immediately following the consummation hereof.

4.2.3 Other Agreements and Documents. The agreements and documents set forth in
Section 2.5 shall have been executed, certified and/or approved, as applicable,
and originals thereof delivered to the Seller on or before the Closing.

 

5.

OTHER COVENANTS OF THE PARTIES

5.1 Restrictive Covenants. As a material and valuable inducement for Buyer to
enter into this Agreement, pay and deliver the Acquisition Consideration and
consummate the transaction provided for herein, and in order to protect the
goodwill acquired by Buyer, the Seller and the Seller Owner agree to the
restrictions set forth in this Section 5.1.

5.1.1 Non-Competition. Each of the Seller and the Seller Owner agrees that
during the Restricted Period the Seller and the Seller Owner will not, without
the prior written consent of Buyer, engage directly or indirectly in providing
medical services, in the Specialty, either as a shareholder, member, officer,
director, partner, employee, independent contractor, owner, or in any other
comparable capacity, to any ambulatory surgical centers affiliated with or owned
or operated by gastroenterologists or any gastroenterology medical practice
within thirty (30) miles of any health care facility or office at which GAA
rendered professional services in the Specialty as of the Closing (“Restricted
Area”). The “Restricted Period” shall mean and include a period of seven
(7) years, from the Closing Date. Nothing in this Section 5.1.1 shall prohibit
the Seller and Seller Owner from (a) performing management and billing services
to those medical practices listed on Schedule 5.1.1, (b) owning those medical
practices listed on Schedule 5.1.1 or (c) performing billing and collection
services (as opposed to management services) within the Restricted Area. Nor
will Seller or the Seller Owner during the Restricted Period directly or
indirectly consult, own, invest in, finance, or assist any physician or group of
physicians to directly or indirectly own, acquire, operate any anesthesia
medical practice providing anesthesia services similar to the anesthesia
services provided by Company, to

 

25



--------------------------------------------------------------------------------

or for any ambulatory surgical center affiliated with a gastroenterology
practice in the Restricted Area. Each of the Seller and the Seller Owner agrees
that they will not at any time, in any fashion, form or manner, unless
specifically consented to in writing by Buyer, either directly or indirectly,
use or divulge, disclose, or communicate to any person, firm or corporation, in
any manner whatsoever, any confidential information of any kind, nature, or
description, including that which is a part of the goodwill, concerning any
matters affecting or relating to the Business, except as necessary to provide
patient care and subject to applicable Law.

5.1.2 Non-Solicitation of Employees or Contractors. Each of the Seller and the
Seller Owner agrees that during the Restricted Period, the Seller and the Seller
Owner will not, without the prior written consent of Buyer, directly or
indirectly, as an individual or on behalf of a firm, corporation, partnership or
other legal entity, solicit for employment or engagement or endeavor in any way
to entice or lure away from employment or engagement with Buyer or its
affiliates, or hire or offer to hire, or engage any individual who within the
prior six (6) months is or was an employee, contractor, officer, director or
agent of Buyer or its affiliates (including Company, after the Closing). This
Section 5.1.2 shall not apply to the employment or engagement of [REDACTED].

5.1.3 Specific Performance. It is recognized and hereby acknowledged by the
Parties hereto that a breach or violation by either of the Seller or the Seller
Owner or any of their affiliates of any or all of the covenants and agreements
contained in this Section 5.1 would cause irreparable harm and damage to Buyer
or an affiliate of Buyer in a monetary amount which may be virtually impossible
to ascertain. As a result, each of the Seller and the Seller Owner recognizes
and hereby acknowledges that Buyer or an affiliate of Buyer shall be entitled to
(a) a decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision and (b) an
injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation of any or all of the covenants and agreements contained
in this Agreement by either of the Seller or the Seller Owner and/or their
associates, affiliates, partners or agents, either directly or indirectly,
(without the need to post bond), and that such rights shall be cumulative and in
addition to whatever other rights or remedies Buyer or an affiliate of Buyer may
possess hereunder, at law or in equity. THE RESTRICTIVE COVENANTS IN THIS
SECTION HAVE BEEN NARROWLY TAILORED TO PROHIBIT THE SELLER AND THE SELLER OWNER
FROM WORKING IN COMPETITION WITH BUYER WITHIN THE LIMITED GEOGRAPHIC AREA
DESCRIBED ABOVE.

5.1.4 Tolling. The foregoing Restricted Period shall be tolled and extended for
any period(s) of time during which either of the Seller Owner or the Seller is
in breach of his or its obligations under this Section 5.1 and the enforcement
of the covenants is being litigated or arbitrated, including any appeal or
confirmation proceedings, provided that either the outcome of such litigation or
arbitration is to enforce, in whole or in part, such covenants or the Seller
Owner or the Seller in question voluntarily cease the breaching activity
following the commencement of such enforcement filing.

5.1.5 Survival; Beneficiaries; Assistance. The provisions of this Section 5.1
shall survive the termination of this Agreement and are expressly intended to
benefit and be enforceable by Buyer and other affiliated entities of Buyer,
which are made express third party

 

26



--------------------------------------------------------------------------------

beneficiaries hereof. In addition, neither of the Seller Owner or the Seller may
assist others in engaging in any of the foregoing restrictive activities.

5.1.6 Review. The Seller and the Seller Owner has each carefully read and
considered the provisions of this Section 5.1, and having done so, agrees that
the restrictions set forth in this Section 5.1 (including the time period of the
restrictions and the geographical areas of restrictions set forth herein) are
fair and reasonable and are reasonably required for the protection of the
interests of Buyer or an affiliate of Buyer. In the event that, notwithstanding
the foregoing, any part of the covenants set forth in this Section 5.1 shall be
held to be invalid or unenforceable by a court of competent jurisdiction, the
Parties hereto agree that such invalid or unenforceable provision(s) shall be
construed in a manner that renders such provisions enforceable to the maximum
extent possible and, if such construction is not possible, such invalid or
unenforceable provision(s) may be severed from this Agreement without, in any
manner, affecting the remaining portions hereof (all of which shall remain in
full force and effect). In the event that any provision of this Section 5.1
related to time period or areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period, area or activities
such court deems reasonable and enforceable, said time period or areas of
restriction shall be deemed modified to the minimum extent necessary to make the
geographic or temporal restrictions or activities reasonable and enforceable.

5.1.7 Independence. All covenants in this Section 5.1 shall be construed as an
agreement independent of any other provision of this Agreement or any other
Collateral Agreement or other transaction document, and the existence of any
claim, cause of action or defense of the Seller Owner or the Seller against
Buyer or its affiliates, whether predicated on this Agreement or otherwise,
shall not constitute a defense to enforcement by Buyer or any of its affiliates
of such covenants.

5.2 Post-Closing Access for Records Review. With respect to post-Closing access,
the Parties agree as follows:

5.2.1 Post-Closing Access to the Seller Owner and Seller. Until the date which
is seven (7) years following the Closing Date, Buyer will give the Seller and
the Seller Owner access to (and the right to make copies thereof at the Seller
Owner’s or Seller’s own expense) the books, files and records of Buyer solely to
the extent they relate to the events arising on or prior to the Closing Date
with respect to the Business. Any review or access permitted to the Seller Owner
and the Seller under this Section shall be conducted by the Seller Owner or
Seller in good faith, with a reasonable purpose and in a manner so as not to
interfere unreasonably with the operations of Buyer following the Closing.

5.2.2 Post-Closing Access to Buyer. Until the date which is seven (7) years
following the Closing Date, the Seller Owner and the Seller will give to Buyer
free and unrestricted access to (and the right to make copies thereof at Buyer’s
own expense) the books, files, records and tax returns of the Seller and the
Seller Owner as to events arising prior to the Closing Date with respect to the
Company and the Business (and shall cause IPS to give Buyer access to the books
and records of IPS related to the Company); provided, however, nothing in this
Section shall require the Seller or the Seller Owner to disclose or grant Buyer
access to any information protected by the attorney-client privilege or the
attorney work product doctrine.

 

27



--------------------------------------------------------------------------------

Each of the Seller Owner and the Seller covenant and agree that they will not
destroy or dispose of such books, files, records or tax returns prior to the
date which is seven (7) years following the Closing Date. Following expiration
of such seven (7) year period, the Seller Owner and the Seller will provide
Buyer with sixty (60) days advance notice of their intent to destroy or dispose
of such materials, and during said sixty (60) day period, Buyer will have the
right to take possession of said materials at its sole expense. Any review or
access permitted to Buyer under this Section shall be conducted by Buyer in good
faith, with a reasonable purpose and in a manner so as not to interfere
unreasonably with the operations of the Seller Owner and the Seller following
the Closing.

5.3 Bank Accounts, Open Checks. From and after the Closing Date, the Seller and
the Seller Owner will cooperate with and assist Buyer and the Company, as and to
the extent reasonably requested, in making or effecting changes to the bank
accounts of, or for the benefit of, the Company (including all lockbox
accounts), including, without limitation, for purposes of designating new
authorized signatories for such accounts. At the Closing, there shall remain in
the Company’s checking accounts sufficient funds on hand to satisfy all of the
Company’s then outstanding, unpaid checks written prior to the Closing Date. A
true and complete list of all bank and investment accounts of, or for the
benefit of, the Company (including all lockbox accounts) is set forth on
Schedule 5.3, along with the authorized signatories to each such account.

5.4 At-Will Employees. The Company, Buyer or one of their affiliates shall offer
continued at will employment to each person listed on Schedule 5.4, provided
that all compensation, bonuses and benefits owed to such persons in respect of
periods prior to the Closing Date shall have been paid by the Company prior to
the Closing or binding arrangements therefor have been made to the satisfaction
of Buyer.

5.5 Tax Matters. In connection with Tax matters, the Parties agree as follows:

The Seller Owner shall cause to be prepared, at Seller’s sole expense, and cause
to be filed all Tax Returns required to be filed by the Company for all periods
ending prior to the Closing Date (“Pre-Closing Periods”) and pro forma Tax
Returns for any Tax period of the Company that begins before the Closing Date
and ends after the Closing Date (“Straddle Period”) as if such Straddle Period
ended immediately prior to the Closing Date (“Pro Forma Returns”), provided that
in the case of income Tax Returns, the Company is a disregarded entity (as a
limited liability company owned by a single member) and thus no income Tax
Returns will be required to be prepared by Company (since Seller will file the
applicable income Tax returns). To the extent reasonably practicable and
permitted by applicable Tax law, all such Tax Returns shall be prepared in
accordance with past practice insofar as they relate to the Company. Prior to
filing any such Company Tax Returns for any Pre-Closing Periods, the Seller
Owner shall provide drafts of such Tax Returns for review and comment by Buyer
not more than forty-five (45) days after the Closing. The Seller Owner shall
deliver Pro Forma Returns not more than forty-five (45) days after the Closing
along with all work papers associated with such Pro Forma Returns. The Seller
Owner shall make such changes to any such Tax Returns for Pre-Closing Periods or
Pro Forma Tax Returns as reasonably requested by Buyer if such changes are both
(a) in accordance with applicable Tax law, rules and regulations and (b) not
inconsistent with the Company’s past practices that were and still are lawful,
and reasonably appropriate, under the circumstances. Buyer shall, and shall
cause the Company to, cooperate with the Seller Owner in

 

28



--------------------------------------------------------------------------------

connection with the preparation, execution and filing of such Tax Returns for
all Pre-Closing Periods and the Pro Forma Returns. All unpaid obligations of the
Company with respect to any Pre-Closing Taxes of the Company for the Straddle
Period, hypothetically assuming that the Straddle Period ended on the day
immediately prior to the Closing Date, shall be estimated by the Seller Owner
and shall be paid to the Company by Seller or the Seller Owner upon request of
Buyer.

Buyer shall prepare or cause to be prepared and file or cause to be filed, at
its own expense, any Tax Returns for any Straddle Periods. The Seller Owner
acknowledges that Buyer will be entitled to rely on the Pro Forma Returns in
preparing the actual Tax Return for such Straddle Period. Any Taxes due or
payable by the Company for a Straddle Period shall be apportioned as determined
from the books and records of the Company as follows: (i) the amount of any
Taxes based on or measured by income, revenues or receipts of the Company for
the Straddle Period shall be determined based on an interim closing of the books
as of the end of the day immediately preceding the Closing Date, (ii) the amount
of any employment or similar Taxes of the Company based on the payment of wages,
salaries or other compensation amounts by or on behalf of the Company shall be
treated as attributable to the date on which the compensation that gave rise to
the Tax was earned and allocated between Pre-Closing Taxes and other Taxes based
on an interim closing of the books as of the day immediately preceding the
Closing Date, and (iii) the amount of any other Taxes of the Company for a
Straddle Period shall be apportioned and treated as Pre-Closing Taxes based on
the amount of such Tax for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the taxable period through the
day immediately preceding the Closing Date and the denominator of which is the
total number of days in the taxable period.

Buyer shall prepare or cause to be prepared, at its own expense, and file or
cause to be filed all Tax Returns required to be filed by the Company after the
Closing Date for all periods beginning on or after the Closing Date
(“Post-Closing Periods”).

In connection with Tax matters, the Parties agree as follows:

5.5.1 All Parties shall cooperate fully, as and to the extent reasonably
requested by another Party, in connection with the preparation and filing of Tax
Returns pursuant to this Section 5.5 and preparing for and conducting any audit,
litigation or other proceeding with respect to Taxes. For the avoidance of
doubt, Buyer shall cause the Company to execute and deliver to the Seller Owner
for filing the Company’s Tax Returns for Pre-Closing Periods that have not been
filed before the Closing Date. Such cooperation shall further include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer and the Company, on the one hand, and the Seller Owner, on the
other hand, agree (a) to retain all books and records with respect to Tax
matters pertinent to the Company relating to any taxable period beginning
before, or ending on or before, the Closing Date until the expiration of the
applicable federal, state or other statute of limitations regarding Taxes and
Tax Returns for such periods (and, to the extent notified by another Party, any
extensions thereof), and to abide by all record retention agreements entered
into with any

 

29



--------------------------------------------------------------------------------

Authority relating to Taxes, and (b) to otherwise deal with such records in
accordance with the applicable provisions of Section 5.2 hereof.

5.5.2 All Parties further agree, upon request and at the expense of the
requesting Party, to use their commercially reasonable best efforts (not
including the incurrence of expense unless reimbursed by the requesting Party)
to obtain any certificate or other document from any Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby) as long as such mitigation, reduction or elimination of Tax
does not result in a corresponding increase in Tax that could be imposed on the
Party to whom the request is made.

5.5.3 For the avoidance of doubt, without the prior written consent of Buyer
(which shall not be unreasonably withheld or delayed), the Seller shall not be
entitled to make or change any election, change an annual accounting period,
file any amended Tax Return, enter into any closing agreement, settle any Tax
claim or assessment relating to the Company, surrender any right to claim a
refund of Taxes, or take any other similar action, or omit to take any action
relating to the filing of any Tax Return or the payment of any Tax, if such
action or omission would have the effect of increasing the present or future Tax
liability or decreasing any present or future Tax asset of the Company, Buyer or
any affiliate of Buyer.

5.6 Employee Benefit Matters.

The Seller shall be responsible for all employee and independent contractor
wages, benefits (including any payments for accrued vacation or sick pay,
unemployment compensation, employment taxes, health claims or similar payments),
severance pay obligations, any liability and responsibility for fulfilling all
federal and/or state COBRA and continuation of coverage requirements with
respect to the Company’s current and/or former employees and contractors and all
other employee-related costs arising as a result of any events, acts (or
failures to act) prior to Closing and as a result of any terminations
contemplated hereby, whether or not disclosed on the Disclosure Schedules. In
the event that Buyer incurs any liability or cost in respect of its obligation
for fulfilling any federal and/or state COBRA and continuation of coverage
requirements with respect to the Seller’s current or former employees or
contractors (other than employees, if any, who continue employment with Buyer
immediately following the Closing), the Seller and the Seller Owner shall
reimburse Buyer for such liability or cost.

5.7 Certain Matters Pending Closing.

5.7.1 Buyer and its authorized agents, officers and representatives shall have
reasonable access to the Company to conduct such examination and investigation
of the Business and the Company as they deem reasonably necessary, provided that
such examinations shall be during normal business hours and shall not
unreasonably interfere with the Company’s normal business operations and
activities. The Company shall, and shall cause the Company’s representatives to
(a) afford Buyer and its representatives access to properties, books, records,
accounts and documents, (b) as reasonably requested by Buyer, furnish Buyer and
its representatives with copies of such books, records, accounts and documents,
(c) furnish Buyer and its representatives with such additional financial,
operating, and other data and information,

 

30



--------------------------------------------------------------------------------

all of or relating to the Business and its operations and all as Buyer may
reasonably request and (d) afford Buyer and its representatives access to IPS’s
properties, books, records, accounts and documents and employees, in each case
with respect to services provided on behalf of the Company; provided, however,
nothing in this Section shall require the Seller or the Seller Owner to disclose
or grant Buyer access to any information protected by the attorney-client
privilege or the attorney work product doctrine.

5.7.2 Buyer and the Company will cooperate in all reasonable respects in
connection with giving notices to any governmental body, or securing the
permission, approval, determination, consent or waiver of any governmental body,
required by Law in connection with the transfer of the Purchased Interests from
Seller to Buyer.

5.7.3 All Tax Returns required to be filed by the Seller or Company with respect
to the Business prior to the Closing Date or relating to periods prior to the
Closing Date will be timely filed when due with the appropriate governmental
agencies or extensions will have been properly requested and all Taxes
pertaining to operation of the Business prior to the Closing Date will be paid
by the Seller when due and payable.

5.7.4 From and after the date hereof and prior to the Closing, the Company shall
(i) operate the Business in the ordinary course of business consistent with past
practices; (ii) not take or agree to take any action inconsistent with the
foregoing or inconsistent with the consummation of the Closing as contemplated
by this Agreement; (iii) not, without Buyer’s prior written consent, enter into,
or become obligated under, any agreement or commitment on behalf of the Company
with respect to the Business or the Purchased Interests; (iv) not incur any
Indebtedness for borrow money; and (v) provide prompt written notice of the
occurrence of any act, action, event or circumstance which would violate any
representation and warranty contained in Section 3.1, would cause any
representation and warranty in Section 3.1 to become incomplete or untrue in any
respect; or could reasonably result in a material adverse effect with respect to
the Business or the Purchased Interests.

5.8 Exclusivity. The Company, the Seller and the Seller Owner agree and covenant
that until Closing or this Agreement is terminated in accordance with its terms,
none of the Seller, the Seller Owner, the Company nor anyone acting on behalf of
the Company, the Seller or the Seller Owner, shall, directly or indirectly,
solicit or initiate discussions concerning, or enter into negotiation with or
furnish information that is not publicly available to, any Person concerning any
proposal for a merger, sale of assets, sale of membership interests or other
takeover or Business combination transaction involving the Business or the
Purchased Interests (a “Competing Sale”) and will notify Buyer immediately in
writing if the Company, the Seller or the Seller Owner receives a written
proposal with respect to any of the foregoing transactions. The Company, the
Seller and the Seller Owner represent that none of the Company, the Seller nor
the Seller Owner is a party to, or bound by, any agreement with respect to such
a Competing Sale.

5.9 Collection of Accounts Receivable. From and after the Closing, Buyer shall
use its commercially reasonable efforts to cause the Company and IPS, pursuant
to that certain Billing Services Agreement entered into by and among IPS,
[REDACTED] and the Company and dated as of November 1, 2012 and that certain
Termination Agreement dated as of

 

31



--------------------------------------------------------------------------------

November 30, 2014 pursuant to which the foregoing billing services agreement is
being terminated, to bill for services provided by the Company prior to the
Closing Date and to collect, in the ordinary course, the Accounts Receivable
attributable to services provided by the Company prior to the Closing Date
(collectively, the “Pre-Closing Accounts Receivable”). The Company shall have no
obligation to file collection actions or lawsuits with respect to any such
Pre-Closing Accounts Receivable attributable to services provided by the Company
prior to the Closing Date; nor shall the Company have any liability to Seller or
Seller Owner (or [REDACTED] or IPS) for any failure by IPS to timely bill for
services provided by the Company prior to the Closing Date or to collect any
such Pre-Closing Accounts Receivable attributable to services provided by the
Company prior to the Closing Date. This Section shall not apply with respect to
any billing for services provided by the Company on or after the Closing Date or
any Accounts Receivable attributable to services provided by the Company on or
after the Closing Date (“Post-Closing Accounts Receivable”).

5.9.1 The Company shall pay to Seller, solely from Pre-Closing Accounts
Receivable collections, by the tenth (10th) day of each calendar month, with
respect to the immediately preceding calendar month (which calendar month begins
after the Closing Date), an amount equal to the positive difference (if any)
between (a) the aggregate of the Pre-Closing Accounts Receivable collected by
IPS during such immediately preceding calendar month minus (b) the aggregate of
the Management Fees payable to [REDACTED] pursuant to that certain Management
Services Agreement entered into by and among [REDACTED] and the Company and
dated as of November 1, 2012 (subject to that certain Termination Agreement
dated as of even date herewith pursuant to which such foregoing Management
Services Agreement is being terminated). An example of the intended application
of this Section 5.9.1 in conjunction with the application of Section 5.8 of the
Other Acquisition Agreement, relating to the collection of Pre-Closing Accounts
Receivable is set forth in the Accounts Receivable Worksheet attached hereto as
Exhibit H. For avoidance of doubt, in no event will Company (or Buyer) owe any
amounts to Seller under this Section 5.9 other than from Pre-Closing Accounts
Receivable collections.

5.9.2 Each monthly payment shall include a breakdown showing, in reasonable
detail, the determination of the amount payable such month by the Company to the
Seller.

5.9.3 Buyer shall not allow any Liens on the Pre-Closing Accounts Receivable.

 

6.

INDEMNIFICATION

6.1 Tax Indemnity. The Guarantors hereby agree that they shall jointly and
severally indemnify and save harmless Buyer and its affiliates and their
respective directors, managers, officers, employees, and agents (collectively,
including the Company following the Closing, the “Buyer Indemnified Parties”)
from and against any and all Taxes relating to the operation of the Business,
the practice of medicine, and the ownership of the assets of the Company and the
Membership Interests, or otherwise arising out of or attributable to any
liability for the Taxes of the Company, for any Pre-Closing Period and the
portion of any Straddle Period ending on the day immediately preceding the
Closing Date that are allocated in

 

32



--------------------------------------------------------------------------------

accordance with Section 5.5 (collectively, “Pre-Closing Taxes”), and the
Guarantors agree that they shall be responsible for any and all out-of-pocket
costs incurred by the Buyer Indemnified Parties with respect to such Pre-Closing
Taxes, and any Taxes of any other Person imposed on the Company as a successor
or transferee, by contract or agreement or pursuant to any Law.

6.2 Guarantors’ Indemnity for Acts or Omissions. Subject to the limitations and
procedures set forth in this Section 6, the Guarantors hereby agree that they
shall jointly and severally indemnify and save harmless Buyer and its
Representatives from and against any claims, demands, actions, causes of action,
damage, loss, costs, liability or expense (“Claims”) which may be brought
against a Buyer Indemnified Party and/or which any of them may suffer or incur
as a result of, in respect of, or arising out of (i) the acts, omissions, or
other conduct of the Company or its employees, contractors or representatives,
or other circumstance or event occurring or arising at or prior to Closing, with
respect to the operation of the Business, the practice of medicine and/or
ownership of the assets of the Company, or the Membership Interests including
but not limited to matters to be addressed in the Plavin Release, (ii) the
inaccuracy of any representation or warranty made by the Seller, the Company or
the Seller Owner in this Agreement or any Collateral Agreement,
(iii) termination of existing employment or contractor arrangements and release
of Claims by and between the Company and each other person employed by or
otherwise engaged by the Company (including but not limited to the terminations
and releases contemplated by Section 4.1.9), (iv) the failure of any of the
Company, the Seller Owner or the Seller to comply with any covenants or other
commitments made by them in this Agreement or any Collateral Agreement, (v) any
items listed on the Disclosure Schedules, (vi) the classification of the CRNAs
and physicians as independent contractors; (vii) the Company’s Indebtedness
arising at or prior to Closing; or (viii) any Lien (including, without
limitation, those Liens disclosed on Schedule 3.1.8.2) or purported Lien on or
with respect to the Purchased Interests.

6.3 Buyer’s Indemnity for Act or Omissions. Subject to the limitations and
procedures set forth in this Section 6, Buyer and CRH hereby agree that they
shall jointly and severally indemnify and save harmless the Seller and the
Seller Owner and their representatives from and against any Claims which may be
brought against the Seller and the Seller Owner and their representatives and/or
which any of them may suffer or incur as a result of, in respect of, or arising
out of (i) the acts, omissions, or other conduct of Buyer or its employees,
contractors or representatives, or other circumstance or event occurring or
arising following Closing, with respect to the operation of the Business, and/or
ownership of the Purchased Assets by Buyer, (ii) the inaccuracy of any
representation or warranty made by Buyer in this Agreement or any Collateral
Agreement, (iii) the failure of Buyer or CRH to comply with any covenants or
other commitments made by them in this Agreement or any Collateral Agreement, or
(iv) the Purchased Assets.

6.4 Procedure for Indemnity. For purposes of this Section 6, a Party making a
claim for indemnity is referred to as the “Indemnified Party” and the Party
against whom such claim is asserted is referred to as the “Indemnifying Party.”

6.4.1 If any claim or demand for which an Indemnifying Party would be liable to
an Indemnified Party is asserted against or sought to be collected from such
Indemnified Party by a third party, including any taxing Authority, said
Indemnified Party shall with

 

33



--------------------------------------------------------------------------------

reasonable promptness notify in writing the Indemnifying Party of such claim or
demand stating with reasonable specificity the circumstances of the Indemnified
Party’s claim for indemnification; provided, however, that any failure to give
such notice shall not constitute a waiver of any rights of the Indemnified Party
except to the extent the rights of the Indemnifying Party are actually
prejudiced as a result of such failure.

6.4.2 After receipt by the Indemnifying Party of such notice, the Indemnifying
Party shall, at its cost and expense, defend, manage and conduct any
proceedings, negotiations or communications involving any claimant whose claim
is the subject of the Indemnified Party’s notice to the Indemnifying Party as
set forth above, and shall take all actions necessary, including but not limited
to the retention of counsel reasonably satisfactory to the Indemnified Party,
and the posting of such bond or other security as may be required by any
Authority, so as to enable the claim to be defended against or resolved without
expense or other action by the Indemnified Party, provided, however, that the
Indemnifying Party shall not settle any such claim without the prior written
consent of the Indemnified Party unless such settlement fully releases the
Indemnified Party from all liabilities subject to such dispute and does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of the Indemnified Party. In the event that the Indemnifying
Party shall fail to initiate a defense of such claim within ten (10) days of the
date of the notice to the Indemnifying Party using counsel reasonably
satisfactory to the Indemnified Party, or in the reasonable judgment of the
Indemnified Party (i) the Indemnifying Party is not adequately defending such
claim, or (ii) any applicable insurance coverage is at risk of denial or may be
impaired by reason of such defense by the Indemnifying Party, then the
Indemnified Party, after five (5) days written notice to the Indemnifying Party,
may retain counsel and conduct the defense of such claim as it may in its
discretion deem proper, at the cost and expense of the Indemnifying Party. Upon
request of the Indemnifying Party, the Indemnified Party shall, to the extent it
is compensated in advance for any expenses thereby incurred:

6.4.2.1 take such action as the Indemnifying Party may reasonably request in
connection with such action,

6.4.2.2 allow the Indemnifying Party to dispute such action in the name of the
Indemnified Party and to conduct a defense to such action on behalf of the
Indemnified Party, and

6.4.2.3 render to the Indemnifying Party all such assistance as the Indemnifying
Party may reasonably request in connection with such dispute and defense;
provided, however, that the Indemnifying Party shall pay any out-of-pocket costs
the Indemnified Party incurs in connection with taking such actions.

6.4.3 Notwithstanding the foregoing, the Indemnified Party shall not be
obligated to take any action or assert any claim that it reasonably believes
would be materially adverse to its reputation or that would threaten or restrict
its ability to conduct business in the future. The Parties agree there is no
intent for any insurance coverage of any of the Parties or the Representatives
to be adversely impacted or superseded by the contractual indemnity claims set
forth in this Agreement.

 

34



--------------------------------------------------------------------------------

6.4.4 If the Indemnified Party is requested or required to pay any Taxes, and
sue for a refund, the Indemnifying Party shall advance to the Indemnified Party,
on an interest free basis, the amount of such claim. If, after actual receipt by
the Indemnified Party of an amount advanced by the Indemnifying Party pursuant
to this Section 6.5.4, the extent of the liability of the Indemnified Party with
respect to the indemnified matter shall be established by the final judgment or
decree of a court or a final or binding settlement with an administrative agency
having jurisdiction thereof, the Indemnified Party shall promptly pay to the
Indemnifying Party any refund received by or credited to the Indemnified Party
with respect to the indemnified matter (together with any interest paid or
credited thereon by the taxing Authority or any recovery of legal fees from such
taxing Authority). Notwithstanding the foregoing, the Indemnified Party shall
not be required to make any payment hereunder before such time as the
Indemnifying Parties shall have made all payments or indemnities then due with
respect to Indemnified Party pursuant to this Section 6.

6.5 Limitation on Liability.

6.5.1 The representations, warranties and agreements of the Seller, the Company
and the Seller Owner and Buyer set forth in this Agreement or in connection with
the transactions contemplated hereby shall survive the Closing, subject to the
limitation periods set forth in Section 6.5.2, as applicable. Such
representations, warranties, covenants and agreements shall not be affected or
diminished in any way by the knowledge of a Party or any investigation (or the
failure to investigate) at any time by or on behalf of the Party for whose
benefit such representations, warranties or agreements were made.

6.5.2 Other than as provided in this Section 6.5.2, or as specifically provided
in any representation, warranty or agreement, all representations and warranties
of the Seller, the Company and the Seller Owner and Buyer contained in this
Agreement shall expire, terminate and be of no force and effect and no Party
shall have any obligation to indemnify therefor unless written notice of any
claim resulting from any breach thereof is received prior to the second (2nd)
anniversary of the Closing Date; provided, however, that, with respect to the
Seller and the Seller Owner, (a) with respect to claims resulting from a breach
of any representation or warranty contained in Section 3.1.11 and/or of the
obligations contained in Section 5.5 and claims for indemnity for Taxes pursuant
to the indemnification obligations set forth in Section 6.1 (each, a “Tax
Claim”), the time period for written notice of any such Tax Claim shall extend
until ninety (90) days following the expiration of the statutory period during
which any taxing Authority may bring a claim against the Seller, Buyer or any of
its affiliates (including the Company post closing) for Taxes which are the
subject of any such Tax Claim or, such longer statutory period if requested by
the taxing Authority, (b) with respect to claims against the Seller or the
Company arising out of services provided prior to the Closing Date (including
malpractice claims), the time period for written notice of any such claim shall
extend until ninety (90) days following the expiration of the applicable statute
of limitations, and (c) with respect to (i) any claim of fraud against the
Seller, the Company or the Seller Owner, (ii) any claim of fraud or other
violation against the Seller or the Company that relates to state or federal
government payor programs, including but not limited to Medicare, or (iii) a
claim relating to a breach of any representation or warranty in Sections 3.1.2,
3.1.4, 3.1.5, 3.1.6, 3.1.8, 3.1.16, 3.1.17, 3.1.20, 3.1.23 and 3.1.28 (each, a
“Fundamental Representation”), (iv) a claim resulting from a breach of any
covenant for indemnity pursuant to Section 6.2, or (v) any Lien

 

35



--------------------------------------------------------------------------------

(including, without limitation, those Liens disclosed on Schedule 3.1.8.2) or
purported Lien on or with respect to the Membership Interests, no such time
limitation shall be applicable.

6.5.3 Except as set forth below, the Buyer Indemnified Parties shall have no
claim for indemnification hereunder unless and until the total amount of all
Claims of the Buyer Indemnified Parties incurred under this Agreement or under
the Other Acquisition Agreement which would otherwise be subject to
indemnification hereunder exceed Fifty Thousand Dollars ($50,000) (the “Basket
Amount”); at which time the Buyer Indemnified Parties shall be entitled to
recover the amount of all Claims including the Basket Amount. The limitations on
liability in this Section 6.5.3 shall not apply to (i) any claim of fraud
against the Seller, the Company or the Seller Owner by the Buyer Indemnified
Party, (ii) any claim arising from an intentional misrepresentation by the
Seller, the Company or the Seller Owner, (iii) any claim of fraud or other
violation against the Company or the Seller that relates to any state or federal
government payor programs, including but not limited to Medicare and Medicaid,
(iv) any lawsuits or actions pending as of the Closing Date, including without
limitation those claims listed on Schedule 3.1.19, (v) any other lawsuits,
actions or claims relating to events arising prior to the Closing Date whether
presently known or unknown, (vi) any Tax Claim, (vii) any claim relating to a
breach of a the representations and warranties in Sections 3.1.2, 3.1.4, 3.1.5,
3.1.6, 3.1.8 and 3.1.23, or (vii) any claim relating to a breach of the
covenants in Section 5.5. Furthermore, the Basket Amount also shall not apply to
any obligations with respect to any Indebtedness, trade and accounts payable and
other operating expenses incurred or accrued for the period prior to the Closing
or with respect to any matters addressed in the Plavin Release.

6.5.4 Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate liability of the Guarantors pursuant to this Section 6
exceed the sum of (i) the amount of the Acquisition Consideration paid by Buyer
and (ii) the amount of the Acquisition Consideration actually paid by the buyer
under the Other Acquisition Agreement.

6.6 Nature of Payments. Any indemnity payments made under this Agreement shall
be treated for Tax purposes as an adjustment to the total consideration paid for
the Purchased Interests under this Agreement to the extent such characterization
is proper or permissible according to relevant taxing Authorities. In the event
of such an adjustment to the consideration paid for the Purchased Interest, the
parties shall prepare and file a supplemental asset acquisition statement on IRS
Form 8594 in accordance with the rules under Section 1060 of the Code and the
Treasury regulations promulgated thereunder.

6.7 Intentionally Omitted.

6.8 Adjustments for Insurance. Any payment made by the Indemnifying Party to a
Buyer Indemnified Party pursuant to this Section 6 shall be reduced by an amount
equal to any insurance payments with respect to such Claim actually received by
or for the benefit of the Buyer Indemnified Party, provided that time for
payment of any indemnification claim hereunder shall not be delayed by the
recovery of any such insurance proceeds.

6.9 Indemnification Provisions Survive Closing. The provisions of this Section 6
shall survive the Closing.

 

36



--------------------------------------------------------------------------------

6.10 CRH Guaranty. CRH hereby agrees that it shall be jointly and severally
liable for Buyer’s obligations pursuant to this Section 6.

6.11 Guarantors Guaranty. Guarantors hereby agree that they shall be jointly and
severally liable for Seller’s obligations pursuant to this Section 6.

 

7.

TERMINATION

7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date, as
follows:

7.1.1 by mutual written agreement of the Seller and Buyer; or

7.1.2 by Buyer if any of the conditions set forth in Section 4.1 of this
Agreement shall not have been fulfilled by the Closing Date; or

7.1.3 by the Seller if any of the conditions set forth in Section 4.2 of this
Agreement shall not have been fulfilled by the Closing Date; or

7.1.4 by Buyer or the Seller for any reason or no reason if the Closing has not
occurred on or before December 31, 2014 and the terminating party is not then in
breach of this Agreement; or

7.1.5 by Buyer, if Buyer is not then in material breach of this Agreement and
the Seller is then in material breach of this Agreement, and such breach remains
uncured for ten (10) days after receipt of written notice thereof from Buyer; or

7.1.6 by the Seller, if the Seller is not then in material breach of this
Agreement and Buyer is then in material breach of this Agreement, and such
breach remains uncured for ten (10) days after receipt of written notice thereof
from the Seller; or

7.1.7 by Buyer or the Seller for any reason or no reason if the Other
Acquisition Agreement is terminated and the terminating party is not then in
breach of such agreement.

7.2 Rights on Termination. If this Agreement is terminated pursuant to
Section 7.1 above, then except as otherwise provided herein, all further
obligations of the parties under or pursuant to this Agreement shall immediately
terminate without further liability of any party to the others unless the
termination is as a result of a material breach hereof (or in the event the
termination itself is a material breach of this Agreement), in which case the
terminating (non breaching) party shall be entitled to pursue all legal and
equitable claims against the breaching party. Notwithstanding the foregoing,
Buyer shall be entitled to pursue specific performance against the Seller if all
conditions precedent to the Seller’s obligation to close have been satisfied or
waived and Buyer is not then in breach of this Agreement and the Seller
thereafter fails to close (the Seller hereby acknowledging that Buyer has no
adequate remedy at law in such instance).

 

37



--------------------------------------------------------------------------------

8.

CONFIDENTIALITY

8.1 Confidential Information. In connection with entering into this Agreement,
the Seller and the Seller Owner are fully aware of all terms, conditions and
covenants of this Agreement and in connection with their performance of their
respective obligations hereunder, the Seller and/or the Seller Owner may become
aware of or come into possession of confidential, proprietary, or trade secret
information, whether disclosed, directly or indirectly, verbally, in writing or
by any other means in tangible or intangible form, applicable to or in any way
related to: (i) the present or future business of Buyer and its affiliates
(including the Company after the Closing); or (ii) the research and development
of Buyer and its affiliates (“Confidential Information”). Without limiting the
generality of the foregoing, Confidential Information shall include: (a) the
development and operation of Buyer’s and its affiliates’ programs to provide
services within their businesses, including information relating to budgeting,
staffing needs, marketing, research, hospital relationships, surgery center
relationships, physician office relationships, equipment capabilities, and other
information concerning such facilities and operations and specifically including
the procedures and business plans developed by Buyer and its affiliates;
(b) contractual arrangements between Buyer or its affiliates and insurers or
managed care associations or other payors; (c) the databases of Buyer and its
affiliates; and (d) other confidential information of Buyer and its affiliates
that is not generally known to the public that gives Buyer and its affiliates
the opportunity to obtain an advantage over competitors who do not know or use
it, including the names, addresses, telephone numbers or special needs of any of
their patients, their patient lists, their marketing methods and related data,
lists or other written records used in Buyer’s or its affiliates’ business,
compensation paid to employees and other terms of employment, accounting ledgers
and financial statements, contracts and licenses, business systems, business
plans and projections, and computer programs. The Parties agree that, as between
them, the Confidential Information constitutes important, material, and
confidential trade secrets that affect the successful conduct of Buyer’s and its
affiliates’ business and their goodwill. Notwithstanding the foregoing,
Confidential Information shall not include any information that (i) was known by
the Seller or the Seller Owner from a third party source before disclosure by or
on behalf of Buyer, (ii) becomes available to the Seller, the Company and the
Seller Owner from a source other than Buyer that is not bound by a duty of
confidentiality to Buyer, or (iii) becomes generally available or known in the
industry other than as a result of its disclosure by any of the Seller, Company
or Seller Owner. From and after the Closing, Confidential Information shall
include each of the foregoing types of information that relate to the Company or
the Business.

8.1.1 The Seller and the Seller Owner agree that the terms of this Agreement
shall be deemed Confidential Information for purposes of this Section 8. The
Seller and the Seller Owner shall keep the terms of this Agreement strictly
confidential and shall not, without the prior written consent of Buyer, disclose
the details of this Agreement to any third party in any manner whatsoever in
whole or in part, with the exception of the Seller’s or the Seller Owner’s
representatives (such as tax advisors and attorneys) who need to know such
information.

8.2 Maintenance of Confidentiality by the Seller and the Seller Owner. The
Seller and the Seller Owner jointly and severally acknowledge that (i) Buyer and
its affiliates possess and will continue to possess Confidential Information as
defined in this Agreement, (ii)

 

38



--------------------------------------------------------------------------------

Buyer and its affiliates will disclose such Confidential Information to the
Seller, the Company and the Seller Owner in connection with the transactions
contemplated by this Agreement, and (iii) such Confidential Information is of
substantial value to Buyer and its affiliates and gives Buyer and its affiliates
an advantage over competitors who do not know or use it. The Seller and the
Seller Owner jointly and severally agree that neither the Seller nor the Seller
Owner will, at any time, in any fashion, form or manner, unless specifically
consented to in writing by Buyer, either directly or indirectly, use (except for
the benefit of the Business of Buyer and its affiliates after the Closing) or
divulge, disclose, or communicate to any person, firm or corporation, in any
manner whatsoever, any Confidential Information of any kind, nature, or
description concerning any matters affecting or relating to the business of
Buyer or its affiliates, except as reasonably necessary to provide patient care,
subject to applicable law. The Parties agree that any breach or threatened
breach by the Seller or the Seller Owner of any term of this Section 8 is a
material breach of this Agreement. Buyer shall be entitled to temporary and
permanent injunctive or other equitable relief in order to prevent or restrain
any such breach or threatened breach by the Seller or the Seller Owner, or any
of the Seller’s or the Seller Owner’s partners, agents, representatives,
servants, independent contractors, or any and all persons or entities directly
or indirectly acting for or with the Seller or the Seller Owner. The rights and
remedies of Buyer under this Section 8 shall be in addition to, and not in
limitation of, any rights, remedies or damages available to it at law or equity
or under any other agreement between Buyer or its affiliates on the one hand,
and the Seller or the Seller Owner on the other. In the event that the Seller or
the Seller Owner is ordered to disclose any Confidential Information, whether in
a legal or a regulatory proceeding or otherwise, such Seller or Seller Owner
shall provide Buyer with prompt written notice of such request or order so that
Buyer may seek to prevent disclosure or, if that cannot be achieved, the entry
of a protective order or other appropriate protective device or procedure in
order to assure, to the extent practicable, compliance with the provisions of
this Agreement. In the case of any such required disclosure, the Seller or the
Seller Owner shall disclose only that portion of the Confidential Information
that any such party is ordered to disclose.

8.3 Provisions Survive Closing. The provisions of this Section 8 shall survive
the Closing.

 

9.

MISCELLANEOUS

9.1 Public Notice. Except as required by applicable law or any stock exchange,
all public notices to third parties and all other publicity concerning the
transactions contemplated by this Agreement shall require the prior written
approval of Buyer and the Seller.

9.2 Expenses. The Seller and the Seller Owner shall be jointly and severally
responsible for the fees and expenses of their (including the Company’s)
respective counsel, accountants and other experts incident to the negotiation,
drafting and execution of this Agreement and consummation of the transactions
contemplated hereby and any and all expenses incurred by the Seller, the Company
and the Seller Owner prior to the Closing. Buyer shall be responsible for the
fees and expenses of its counsel, accountants and other experts incident to the
negotiation, drafting and execution of this Agreement and consummation of the
transactions contemplated hereby.

9.3 Time. Time shall be of the essence hereof.

 

39



--------------------------------------------------------------------------------

9.4 Notices. All notices, requests, offers, demands or other communications
(collectively, “Notice”) given to or by the Parties under this Agreement shall
be in writing, sent in one or more of the following methods and shall be deemed
to have been duly given and received (i) if personally served on the Party to
whom Notice is to be given, then on the date of service, (ii) if sent by
telephonic facsimile transmission (with receipt personally confirmed by
telephone), then on the date sent by facsimile if sent on a Business Day before
5:00 p.m. local time of the recipient, and if not then on the next Business Day
immediately following, (iii) if sent by reputable overnight delivery service,
addressed to the Party to whom Notice is to be given, then one Business Day
after being properly deposited for delivery by such service, or (iv) if sent by
United States mail first class, registered or certified mail, postage prepaid,
addressed to the Party to whom Notice is to be given, then four (4) Business
Days after being properly deposited therewith; in each case, at such Party’s
address set forth as follows or to any other address or facsimile number of
which Notice of the change is given to the Parties hereunder:

 

To Buyer:   

[REDACTED]

With a copy to:   

Greenberg Traurig, LLP

   Terminus 200 3333 Piedmont Road NE    Suite 2500    Atlanta, Georgia 30305   
Attn: Gary E. Snyder, Esq.    Fax: (678) 553-2120 To Seller/Seller Owner:   

[REDACTED]

With a copy to:   

Blalock Walters, P.A.

   2 N. Tamiami Trail, Suite 408    Sarasota, Florida 34236    Attn: Robert S.
Stroud, Esq.    Fax: (941) 745-2093

9.5 Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by any Party hereto without the prior written consent of all
other Parties, provided that Buyer may assign its rights to an affiliate of
Buyer without prior written consent of the Seller, the Company or the Seller
Owner or may make a collateral assignment thereof to any lender providing
financing to Buyer in connection with the transactions contemplated hereby.

Any such assignee of Buyer (other than a lender taking a collateral assignment)
shall fully assume the obligations of Buyer hereunder; provided, however, in the
event of any assignment (including without limitation a collateral assignment)
neither Buyer nor CRH shall be released from their obligations under this
Agreement or any Collateral Agreement.

9.6 Further Assurances. The Parties hereto shall, with reasonable diligence, do
all such things, provide all such reasonable assurances, and execute such
additional documents or instruments as may be required by any other Party and as
may be reasonably necessary or

 

40



--------------------------------------------------------------------------------

desirable to effect the purpose of this Agreement and carry out its provisions,
whether before or after the Closing. This Section 9.6 shall survive the Closing
of the transactions set forth herein.

9.7 Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only, are not part of this Agreement and
do not in any way limit or amplify the terms or provisions of this Agreement.

9.8 Integration. This Agreement and any Exhibits and Schedules referenced herein
(all of which are incorporated by reference as integral elements hereof) and the
Collateral Agreements constitute the entire agreement between the Parties with
respect to the subject matter contained herein and supersedes all agreements,
representations and understandings of the Parties with respect to the subject
matter hereof and thereof. Notwithstanding the foregoing, the Seller Owner may
have multiple agreements with Buyer or its affiliates containing restrictive
covenants and all such restrictive covenants shall remain in full force and
effect.

9.9 No Third Party Beneficiaries. This Agreement is entered into solely for the
benefit of the Parties hereto and no term, provision or covenant hereunder shall
confer or be deemed to confer a benefit on any other Person, other than as may
be set forth herein. No third party (other than a lender to Buyer) is entitled
to rely on any of the representations, warranties and agreements of Buyer or the
Seller, the Company or the Seller Owner contained in this Agreement.

9.10 Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all Parties hereto. No
waiver of any provision of this Agreement shall constitute, or be deemed to
constitute, a waiver of any other provision, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party granting the waiver.

9.11 Governing Law. This Agreement shall be governed by and interpreted under
Georgia law, without regard to the conflict of law principles thereof.

9.12 Attorneys’ Fees; Remedies. In the event any action at law or in equity or
other proceeding (including arbitration) is brought to interpret or enforce this
Agreement, or in connection with any provision of this Agreement, the prevailing
party shall be entitled to its reasonable attorneys’ fees and other costs
reasonably incurred in such action or proceeding. The grant of any specific
remedy hereunder shall be in addition to any other remedies that would be
available to a Party arising in equity or at law or under this Agreement.

9.13 Number; Gender. Unless the context otherwise requires, the singular
includes the plural and vice versa, and the masculine, feminine and neuter
include each other.

9.14 Severability. Each article, section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
hereof. Subject to Section 5.1.7, in the event that any provision of this
Agreement shall finally be determined to be unlawful, such provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.

 

41



--------------------------------------------------------------------------------

9.15 Exhibits and Schedules. Notwithstanding anything to the contrary herein,
disclosure of a specific item in any one schedule or exhibit shall be deemed
restricted only to the section of this Agreement to which such disclosure
relates, except where, and to the extent that, there is an explicit
cross-reference in such schedule or exhibit to another schedule or exhibit.

9.16 Recitals. Each Party hereto acknowledges and agrees that the recitals set
forth at the beginning of this Agreement are true and correct in all respects
and are incorporated herein by reference.

9.17 No Party Deemed Drafter. Each Party to this Agreement acknowledges that
such Party has been represented by legal counsel in preparation of this
Agreement. If this Agreement or any provision hereof is interpreted by a court
of law, no provision hereof shall be construed more harshly against any Party as
drafter.

9.18 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument. Facsimile and electronic (.PDF)
signatures shall be treated as if they are original signatures for all intents
and purposes.

9.19 Rules of Construction. The use in this Agreement of the term “including”
means “including, without limitation.” The words “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole, including
the schedules and exhibits, as the same may from time to time be amended,
modified, supplemented or restated, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement. All
references to sections, schedules and exhibits mean the sections of this
Agreement and the schedules and exhibits attached to this Agreement, except
where otherwise stated. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may require
or permit. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.

9.20 Saturdays, Sundays and Legal Holidays. If the time period by which any acts
or payments required hereunder must be performed or paid expires on a Saturday,
Sunday or a non-Business Day, then such time period shall be automatically
extended to the close of business on the next regularly scheduled Business Day.

9.21 CRH Guaranty. CRH hereby guarantees any and all obligations owed or owing
by Buyer under this Agreement, including, but not limited to, the obligations of
Buyer set forth in Section 5.9 and Section 6.

9.22 Guarantors’ Guaranty. Guarantors hereby, jointly and severally, guarantee
any and all obligations owed or owing by Seller under this Agreement, including,
but not limited to, the obligations of Seller set forth in Section 6.

[Remainder of Page Intentionally Left Blank.]

[Signature Pages Follow.]

 

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Membership Interest Purchase
Agreement as of the date first set forth above.

 

COMPANY:

  

[REDACTED]

  

By:

  

(signed) [REDACTED]

     

[REDACTED], Its Manager

SELLER:

  

[REDACTED]

  

By:

  

(signed) [REDACTED]

     

[REDACTED], Its President

BUYER:

  

[REDACTED]

  

By:

  

(signed) [REDACTED]

     

[REDACTED], Its President

CRH:

  

CRH MEDICAL CORPORATION

  

By:

  

(signed) “Richard Bear”

     

Richard Bear, Its Chief Financial Officer

SELLER OWNER:

        

(signed) [REDACTED]

  

[REDACTED]



--------------------------------------------------------------------------------

GUARANTORS:

 

[REDACTED]

 

By:

 

(signed) [REDACTED]

   

[REDACTED], Its Manager

 

[REDACTED]

 

By:

 

(signed) [REDACTED]

   

[REDACTED], Its Manager

 

(signed) [REDACTED]

 

[REDACTED]